Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 23, 2010

as amended and restated as of

May 29, 2014

as further amended and restated as of

August 31, 2016

as further amended and restated as of

September 21, 2018

as further amended and restated as of

November 24, 2020

among

BLACKSTONE HOLDINGS FINANCE CO. L.L.C.,

as Borrower,

BLACKSTONE HOLDINGS AI L.P., BLACKSTONE HOLDINGS I L.P.,

BLACKSTONE HOLDINGS II L.P., BLACKSTONE HOLDINGS III L.P. and

BLACKSTONE HOLDINGS IV L.P.,

as Guarantors,

The Lenders Party Hereto

and

CITIBANK, N.A.,

as Administrative Agent

 

 

CITIBANK, N.A., BOFA SECURITIES, INC. and WELLS FARGO SECURITIES,

LLC,

as Joint Lead Arrangers,

and

BANK OF AMERICA, N.A.,

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I        Definitions       

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     26  

SECTION 1.03. Terms Generally

     27  

SECTION 1.04. Accounting Terms; GAAP

     27  

SECTION 1.05. Currency Translation

     28  

SECTION 1.06. Divisions

     28   ARTICLE II        The Credits       

SECTION 2.01. Commitments

     29  

SECTION 2.02. Loans and Borrowings

     29  

SECTION 2.03. Requests for Borrowings

     30  

SECTION 2.04. Swingline Loans

     30  

SECTION 2.05. Letters of Credit

     31  

SECTION 2.06. Funding of Borrowings

     37  

SECTION 2.07. Interest Elections

     37  

SECTION 2.08. Termination and Reduction of Commitments

     39  

SECTION 2.09. Repayment of Loans; Evidence of Debt

     39  

SECTION 2.10. Prepayment of Loans

     40  

SECTION 2.11. Fees

     41  

SECTION 2.12. Interest

     42  

SECTION 2.13. Alternate Rate of Interest

     42  

SECTION 2.14. Increased Costs

     44  

SECTION 2.15. Break Funding Payments

     45  

SECTION 2.16. Taxes

     45  

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     49  

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     51  

SECTION 2.19. Increase of Commitments

     51  

SECTION 2.20. Additional Guarantors

     53  

SECTION 2.21. Extension of Maturity Date

     53  

SECTION 2.22. Defaulting Lenders

     55   ARTICLE III        Representations and Warranties       

SECTION 3.01. Organization; Powers

     58  

SECTION 3.02. Authorization

     58  

SECTION 3.03. Enforceability

     58  

 

i



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals

     58  

SECTION 3.05. Financial Statements

     59  

SECTION 3.06. No Material Adverse Change

     59  

SECTION 3.07. Title to Properties; Possession Under Leases

     59  

SECTION 3.08. Litigation; Compliance with Laws

     60  

SECTION 3.09. Agreements

     60  

SECTION 3.10. Margin Regulations

     60  

SECTION 3.11. Investment Company Act

     60  

SECTION 3.12. Use of Proceeds

     60  

SECTION 3.13. Tax Returns

     60  

SECTION 3.14. No Material Misstatements

     61  

SECTION 3.15. ERISA

     61  

SECTION 3.16. Anti-Corruption Laws and Sanctions

     61   ARTICLE IV        Conditions       

SECTION 4.01. Restatement Date

     61  

SECTION 4.02. Each Credit Event

     63  

SECTION 4.03. Additional Guarantors

     64   ARTICLE V        Affirmative Covenants       

SECTION 5.01. Existence; Businesses and Properties

     64  

SECTION 5.02. Insurance

     65  

SECTION 5.03. Taxes

     65  

SECTION 5.04. Financial Statements, Reports, etc

     65  

SECTION 5.05. Litigation and Other Notices

     66  

SECTION 5.06. ERISA

     67  

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

     67  

SECTION 5.08. Use of Proceeds

     67  

SECTION 5.09. Further Assurances

     67   ARTICLE VI        Negative Covenants       

SECTION 6.01. [Reserved]

     67  

SECTION 6.02. Liens

     68  

SECTION 6.03. [Reserved]

     70  

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions

     70  

SECTION 6.05. Business of Guarantors and the Subsidiaries

     71  

SECTION 6.06. Amendment of Certain Agreements

     71  

SECTION 6.07. Ownership of Core Businesses; Borrower

     71  

SECTION 6.08. [Reserved]

     71  

SECTION 6.09. Financial Covenants

     71  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII        Events of Default        ARTICLE VIII        The
Administrative Agent       

SECTION 8.01. Appointment and Authority

     74  

SECTION 8.02. Administrative Agent Individually

     74  

SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions

     75  

SECTION 8.04. Reliance by Administrative Agent

     76  

SECTION 8.05. Delegation of Duties

     77  

SECTION 8.06. Resignation of Administrative Agent

     77  

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders

     78  

SECTION 8.08. No Other Duties

     79   ARTICLE IX        Miscellaneous       

SECTION 9.01. Notices

     79  

SECTION 9.02. Waivers; Amendments

     80  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     81  

SECTION 9.04. Successors and Assigns

     83  

SECTION 9.05. Survival

     85  

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     86  

SECTION 9.07. Severability

     86  

SECTION 9.08. Right of Setoff

     86  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     87  

SECTION 9.10. WAIVER OF JURY TRIAL

     87  

SECTION 9.11. Headings

     88  

SECTION 9.12. Confidentiality

     88  

SECTION 9.13. Posting of Approved Electronic Communications

     89  

SECTION 9.14. Certain Notices

     89  

SECTION 9.15. Lender Relationship

     90  

SECTION 9.16. Judgment Currency

     90  

SECTION 9.17. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions

     91   ARTICLE X        Guarantee       

 

iii



--------------------------------------------------------------------------------

SCHEDULES:    Schedule 2.01    Commitments Schedule 3.08    Disclosed Matters
EXHIBITS:    Exhibit A    Form of Assignment and Assumption Exhibit B-1   
[Reserved] Exhibit B-2    [Reserved] Exhibit C    Form of Guarantor Joinder
Agreement Exhibit D    Form of Maturity Date Extension Request Exhibit E-1   
Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes Exhibit E-2    Form of U.S.
Tax Compliance Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes Exhibit E-3    Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes Exhibit E-4    Form of U.S. Tax Compliance Certificate for
Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes

 

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 23, 2010, as amended and
restated as of May 29, 2014, as further amended and restated as of August 31,
2016, as further amended and restated as of September 21, 2018, and as further
amended and restated as of November 24, 2020 (this “Agreement”), among
BLACKSTONE HOLDINGS FINANCE CO. L.L.C., as Borrower (the “Borrower”), BLACKSTONE
HOLDINGS AI L.P., BLACKSTONE HOLDINGS I L.P., BLACKSTONE HOLDINGS II L.P.,
BLACKSTONE HOLDINGS III L.P. and BLACKSTONE HOLDINGS IV L.P., as Guarantors
(collectively, the “Guarantors”), the LENDERS party hereto and CITIBANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

The Borrower, the Lenders (such terms and each capitalized term not otherwise
defined having the meanings assigned in Section 1.01) and the Administrative
Agent are party to the Existing Credit Agreement. The Borrower has requested
that the Lenders, the Issuing Banks and the Swingline Lender agree to amend and
restate the Existing Credit Agreement in the form hereof, and, subject to the
terms and conditions hereof, the Lenders party hereto, the Issuing Banks and the
Swingline Lender are willing to do so and to extend credit in the form of
Revolving Loans, Letters of Credit and Swingline Loans, respectively, in order
to enable the Borrower, subject to the terms and conditions of this Agreement,
to borrow on a revolving credit basis, and to procure the issuance of Letters of
Credit, at any time and from time to time during the Availability Period, in an
aggregate principal amount not to exceed $2,250,000,000 (as such amount may be
increased in accordance herewith) at any time outstanding.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning assigned to such term in Section 2.19.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for Dollars for such Interest Period multiplied by (b) the Statutory
Reserve Rate; provided, that if such rate shall be less than zero, the Adjusted
LIBO Rate shall be deemed to be zero for purposes of this Agreement.

“Administrative Agent” has the meaning assigned to such term in the caption
hereof, and includes any successors to Citibank, N.A., acting in the capacity of
administrative agent as provided in Article VIII. The Administrative Agent may
from time to time designate one



--------------------------------------------------------------------------------

 

2

 

or more of its Affiliates or branches to perform the functions of the
Administrative Agent in connection with Loans denominated in any currency other
than Dollars, in which case references herein to the “Administrative Agent”
shall, in connection with Loans denominated in any such currency, mean any
Affiliate or branch so designated.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event, any Person that owns directly or indirectly 15% or more of
the securities having voting power for the election of directors or other
governing body of a corporation or 15% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner or
non-voting member of such other Person) will be deemed to Control such
corporation or other Person.

“Agent’s Group” has the meaning assigned to such term in Section 8.02(b).

“Agreement” has the meaning assigned to such term in the caption hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, for purposes of this definition the Adjusted LIBO
Rate on any day shall be based on the rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration
Limited (or any other Person that takes over the administration of such rate)
for deposits in Dollars (for delivery on such day) with a term of one month as
displayed on the Bloomberg screen page that displays such rate (currently page
LIBOR01) (or, in the event such rate does not appear on a page of the Bloomberg
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion), at approximately 11:00 a.m., London time, two
Business Days prior to such day; provided further, that if such rate shall be
less than zero, the Alternate Base Rate shall be deemed to be zero for purposes
of this Agreement. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then, to the extent provided for in
Section 2.13 hereof, the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.

“Alternative Currency” means Canadian Dollars, Euro, Sterling, Swiss Francs or
Yen.



--------------------------------------------------------------------------------

 

3

 

“Alternative Currency Credit Exposure” means, with respect to any Lender at any
time, the aggregate amount of (a) the sum of the Dollar Equivalents of the
principal amount of such Lender’s Revolving Loans denominated in Alternative
Currencies at such time and (b) such Lender’s Alternative Currency LC Exposure
at such time.

“Alternative Currency LC Exposure” means, at any time, (a) the sum of the Dollar
Equivalents of the undrawn stated amounts of all outstanding Letters of Credit
denominated in Alternative Currencies at such time plus (b) the sum of the
Dollar Equivalents of all LC Disbursements denominated in Alternative Currencies
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Alternative Currency LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total Alternative Currency LC Exposure at such
time.

“Alternative Currency Sub-Limit” has the meaning assigned to such term in
Section 2.01.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering, including the U.S. Foreign
Corrupt Practices Act and the UK Bribery Act, each as may be amended from time
to time.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to commitment fees payable
hereunder, or with respect to any Eurocurrency Borrowing or ABR Borrowing, as
the case may be, the applicable rate per annum set forth below under the caption
“Commitment Fee Rate”, “Eurocurrency Spread” or “ABR Spread”, as the case may
be, based upon the corporate ratings of the Borrower by S&P, Fitch and/or
Moody’s, respectively, applicable on such date:

 

  Borrower Rating by  

  S&P/Fitch/Moody’s  

 

  

Commitment            

Fee Rate            

 

  

Eurocurrency            

Spread            

 

  

ABR            

Spread            

 

Category 1

 

AA-/AA-/Aa3

or higher

 

   0.06%                0.625%                0.0%            

Category 2

 

A+/A+/A1

 

   0.06%                0.750%                0.0%            

Category 3

 

A/A/A2

 

 

   0.08%                0.875%                0.0%            



--------------------------------------------------------------------------------

 

4

 

Category 4

 

A-/A-/A3

 

   0.10%                1.00%                0.0%            

Category 5

 

BBB+/BBB+/Baa1

or lower

 

 

   0.15%                1.25%                0.25%            

For purposes of the foregoing, (i) if the ratings established by two or more
Rating Agencies for the Borrower shall fall within the same Category, the
Applicable Rate shall be determined by reference to such Category, (ii) if each
Rating Agency shall have in effect a rating for the Borrower and such ratings
all fall within different Categories, then the Applicable Rate shall be
determined by reference to the Category next above that of the lowest of all
such ratings, (iii) if only two Rating Agencies shall have in effect a rating
for the Borrower and such ratings shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next above
that of the lower of the two ratings, (iv) if only one Rating Agency shall have
in effect a rating for the Borrower, the Applicable Rate shall be determined by
reference to the Category in which such rating falls, (v) if no Rating Agency
shall have in effect a rating for the Borrower (other than by reason of the
circumstances referred to in the last sentence of this definition), then each
Rating Agency shall be deemed to have established a rating in Category 5 and
(vi) if the ratings established or deemed to have been established by a Rating
Agency for the Borrower shall be changed (other than as a result of a change in
the rating system of such Rating Agency), such change shall be effective as of
the date on which it is first announced by the applicable Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of any Rating Agency shall change,
or if any Rating Agency shall cease to be in the business of rating corporate
obligors, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall, at the option of the Borrower, be
determined (i) as set forth above using the rating from such Rating Agency most
recently in effect prior to such change or cessation or (ii) disregarding the
rating from such Rating Agency.

“Approved Electronic Communication” means each Communication that any Loan Party
is obligated to, or otherwise chooses to (but, with respect to Communications a
Loan Party is not obligated to provide, only if such Loan Party has authorized
such Communication to be treated as an Approved Electronic Communication),
provide to the Administrative Agent pursuant to this Agreement or any other Loan
Document or the transactions contemplated herein or therein, including any
financial statement, financial or other report, notice, request, certificate or
other information material; provided, however, that, solely with respect to
delivery of any such Communication by any Loan Party to the Administrative Agent
and without limiting or otherwise affecting either the Administrative Agent’s
right to effect delivery of such Communication by



--------------------------------------------------------------------------------

 

5

 

posting such Communication to the Approved Electronic Platform or the
protections afforded hereby to the Administrative Agent in connection with any
such posting, “Approved Electronic Communication” shall exclude (a) any
Borrowing Request, request for the issuance, amendment or extension of a Letter
of Credit, request for a Swingline Loan, Interest Election Request and any other
notice, demand, communication, information, document or other material relating
to a request for a new, or conversion of an existing, Borrowing, (b) any notice
pursuant to Section 2.10 and any other notice relating to the payment of any
principal or other amount due under any Loan Document prior to the scheduled
date therefor, (c) all notices of any Default, (d) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article IV or any other condition
to any Borrowing or other extension of credit hereunder or any condition
precedent to the effectiveness of this Agreement and (e) any Communication which
a Loan Party has notified the Administrative Agent is not to be treated as an
Approved Electronic Communication or which is of a type that is not customarily
disclosed to lending syndicates.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.13.

“Arrangers” means Citibank, N.A., BofA Securities, Inc. and Wells Fargo
Securities, LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Availability Period” means the period from and including the Restatement Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Back-to-Back Lending Facilities” means credit facilities made available to or
guaranteed by the Guarantors, the Subsidiaries or their Affiliates for the
purpose of funding loans or advances to employees or Affiliates of the
Guarantors or the Subsidiaries or their Affiliates, the proceeds of which are
invested in funds managed by the Guarantors or the Subsidiaries.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).



--------------------------------------------------------------------------------

 

6

 

“Basel III” means, collectively, those certain agreements on capital and
liquidity standards contained in “Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems,” “Basel III: International Framework
for Liquidity Risk Measurement, Standards and Monitoring,” and “Guidance for
National Authorities Operating the Countercyclical Capital Buffer,” each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time), and “Basel III: The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools,” as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time), and, in each case,
as implemented by a Lender’s primary bank regulatory authority.

“Beneficial Ownership Certification” means, for a “legal entity customer” (as
such term is defined in the Beneficial Ownership Regulation), a certification
regarding beneficial ownership to the extent required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers included as Appendix A to the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blackstone Group” means The Blackstone Group Inc., a Delaware corporation,
which, on the Restatement Date, owns 100% of the outstanding Equity Interests of
each General Partner of the Guarantors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the caption hereof.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$1,000,000, (b) in the case of a Borrowing denominated in Canadian Dollars,
C$1,000,000, (c) in the case of a Borrowing denominated in Euro, €5,000,000, (d)
in the case of a Borrowing denominated in Sterling, £5,000,000, (e) in the case
of a Borrowing denominated in Swiss Francs, CHF5,000,000 and (f) in the case of
a Borrowing denominated in Yen, ¥100,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $100,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, C$100,000, (c) in the case of a Borrowing denominated in Euro,
€500,000, (d) in the case of a Borrowing denominated in Sterling, £500,000, (e)
in the case of a Borrowing denominated in Swiss Francs, CHF500,000 and (f) in
the case of a Borrowing denominated in Yen, ¥10,000,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.



--------------------------------------------------------------------------------

 

7

 

“Broker-Dealer Subsidiary” means any Subsidiary that is registered as a
broker-dealer under the Securities Exchange Act of 1934 or any other law
requiring such registration.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in Dollars or for purposes of Section 2.04(c), the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar in the London interbank market, (b) when used in connection
with a Eurocurrency Loan denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in Euro, (c) when used in connection with a Eurocurrency
Loan denominated in Canadian Dollars, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in Canadian Dollars
in the interbank eurocurrency market and (d) when used in connection with a
Eurocurrency Loan denominated in Sterling, Swiss Franc or Yen, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Sterling, Swiss Franc or Yen deposits, as applicable, in the London
interbank market.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash and Carry Securities” means direct obligations of the government of the
United States of America the purchase of which is financed through repurchase
agreements with respect to such obligations.

“Cash Collateralize” means, in respect of an obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent. “Cash Collateral” and “Cash
Collateralization” have meanings correlative thereto.

“Cash Equivalents” means, as of any particular date, (a) direct obligations of,
or obligations guaranteed as to principal and interest by, the government of the
United States of America (or guaranteed by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America)
maturing in two years or less from such date, (b) Dollar denominated deposits in
(including money market accounts of), or Dollar denominated certificates of
deposit or bankers’ acceptances of, any commercial bank or trust company
organized under the laws of the United States of America or any state thereof
having capital and surplus in excess of $500,000,000 or any foreign commercial
bank of recognized standing ranking among the world’s 100 largest commercial
banks in terms of total assets, in each case if such deposits mature or are
redeemable without penalty within one year or less from such date and if the
long-term deposits of such commercial bank or trust company have been rated at
least Baa by Moody’s and at least BBB by S&P, (c) commercial paper maturing
within 270 days from such date having the highest rating of both Moody’s and
S&P, (d) marketable general obligations issued by any state of the



--------------------------------------------------------------------------------

 

8

 

United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from such date and rated
at least Baa by Moody’s and at least BBB by S&P and (e) investments in any money
market funds (other than those covered by clause (b) above) that have assets in
excess of $2,000,000,000, are managed by recognized and responsible institutions
and invest substantially all of their assets in obligations of the types
referred to in clauses (a), (b), (c) and (d) above.

“CDOR” means, for any Interest Period with respect to any Eurocurrency Borrowing
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dealer
Offered Rate, or any comparable or successor rate which rate is approved by the
Administrative Agent (with the consent of the Borrower), as published on the
applicable Bloomberg screen page (or, if such rate is unavailable, such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time in its reasonable discretion) at
approximately 10:00 a.m., Toronto, Ontario time, on the first day of such
Interest Period (or such other day as would be generally treated as the rate
fixing day for such Interest Period by market practice in such interbank market,
as reasonably determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day with a term
equivalent to such Interest Period); provided that if the CDOR rate determined
pursuant to this paragraph is below zero, CDOR will be deemed to be zero.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Restatement Date or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or Issuing
Bank or by such Lender’s or Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Date; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all requests, rules, guidelines
or directives thereunder or issued in connection therewith relating to capital
or liquidity requirements and (ii) all requests, rules, guidelines or directives
promulgated pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, promulgated or issued.

“Claiming Party” has the meaning assigned to such term in Article X.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Combined EBITDA” means, for any period, Economic Net Income less, without
duplication and to the extent otherwise included in Economic Net Income,
(a) (i) performance fees and allocations (other than Realized Incentive Carry
and Realized Incentive Fees), (ii) investment income and (iii) non-recurring
gains plus, without duplication (including with respect to any item already
added back to Combined Segment Net Income in calculating Economic Net Income)
and to the extent deducted in arriving at Economic Net Income,
(b) (i) depreciation and amortization, (ii) interest expense, (iii) if positive,
equity-based compensation, (iv) carry plan compensation



--------------------------------------------------------------------------------

 

9

 

expense and minority interests in performance fees, (v) expenses and charges
relating to equity or debt offerings, acquisitions, investments and
dispositions, (vi) non-recurring expenses, losses and charges, (vii) non-cash
expenses and charges and (viii) Realized Incentive Fees; provided that any cash
payment made with respect to any non-cash expenses or charges added back in
computing Combined EBITDA for any earlier period pursuant to this clause
(vii) shall be subtracted in computing Combined EBITDA for the period in which
such cash payment is made (in the case of clauses (a)(i), (a)(ii) and (b)(iv),
whether positive or negative), in each case determined on a combined segment
basis for the Guarantors and Subsidiaries in accordance with GAAP.

For purposes of calculating Combined EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”), if at any time during such
Reference Period (and after the Effective Date) a Guarantor or any of the
Subsidiaries shall have made any Material Acquisition or Material Disposition
(each as defined below), the Combined EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
or Material Disposition occurred on the first day of such Reference Period. For
purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculation shall be made in good faith by a
Financial Officer and may include reasonably identifiable and supportable cost
savings and operating expense reductions expected to be realized; provided such
cost savings and operating expense reductions do not exceed 10% of Combined
EBITDA for the relevant Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (x) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (y) involves the payment of consideration by a
Guarantor or any Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any disposition of property or series of related dispositions
of property that (x) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (y) yields gross proceeds to a Guarantor or any
Subsidiaries in excess of $25,000,000.

“Combined Segment Net Income” means, for any period, the combined segment net
income of the Guarantors and the Subsidiaries for such period, determined in
accordance with GAAP in a manner consistent with that employed in the Blackstone
Group’s Annual Report on form 10-K for the fiscal year ending December 31, 2019,
as filed with the SEC.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.19 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01 or in
the Assignment and Assumption or Accession Agreement pursuant to which such
Lender shall have assumed its Commitment, as applicable. The aggregate amount of
the Lenders’ Commitments as of the Restatement Date is $2,250,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.19.



--------------------------------------------------------------------------------

 

10

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates or the transactions
contemplated by this Agreement or the other Loan Documents, including all
Approved Electronic Communications.

“Consenting Lender” has the meaning assigned to such term in Section 2.21.

“Contributing Party” has the meaning assigned to such term in Article X.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Core Business Entity” means any Person that earns or is entitled to receive
fees or income (including investment income and fees, gains or income with
respect to carried interests) from one or more Core Businesses.

“Core Businesses” means (a) investment or asset management services, financial
advisory services, money management services, merchant banking activities or
similar or related activities, including but not limited to services provided to
mutual funds, private equity or debt funds, hedge funds, funds of funds,
corporate or other business entities or individuals and (b) making investments,
including investments in funds of the type specified in clause (a).

“Credit Exposure” means, with respect to any Lender at any time, the aggregate
amount of (a) the sum of the Dollar Equivalents of the principal amounts of such
Lender’s Revolving Loans outstanding at such time and (b) such Lender’s LC
Exposure and Swingline Exposure at such time.

“Declining Lender” has the meaning assigned to such term in Section 2.21.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (a) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan or fund its participations in Letters of Credit or Swingline Loans (each a
“funding obligation”), (b) such Lender has notified the Administrative Agent in
writing, or has stated publicly, that it will not comply with any such funding
obligation hereunder or has generally defaulted on its funding obligations under
other loan agreements, credit agreements and financing agreements, (c) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
(d) has, or has a direct or indirect Parent Company that has, become the subject
of a Bail-In Action (provided that neither the reallocation of funding
obligations provided for in Section 2.22(d) as a result of a Lender’s being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by itself cause such Defaulting Lender to
become a Non-Defaulting Lender). Any



--------------------------------------------------------------------------------

 

11

 

determination that a Lender is a Defaulting Lender under clauses (a) through (d)
above will be made by the Administrative Agent in its sole discretion acting in
good faith. The Administrative Agent will promptly send to all parties hereto a
copy of any notice to the Borrower provided for in this definition.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent or the Issuing Bank pursuant to
Section 1.05 using the Exchange Rate with respect to such currency at the time
in effect under the provisions of such Section.

“Dollars” or “$” means the lawful money of the United States of America.

“Economic Net Income” means, for any period, Combined Segment Net Income for
such period excluding, to the extent added or subtracted in computing Combined
Segment Net Income, (a) income and similar taxes, (b) amortization of intangible
assets and (c) non-cash charges relating to the vesting of equity-based
compensation, calculated in each case in accordance with GAAP and in a manner
consistent with that employed in Blackstone Group’s Annual Report on form 10-K
for the fiscal year ending December 31, 2019, as filed with the SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means March 23, 2010, being the date on which the Original
Agreement initially became effective.

“Eligible Additional Guarantor” means any limited partnership organized under
the laws of any state of the United States or any province or territory of
Canada or, with the approval of the Administrative Agent (not to be unreasonably
withheld), any limited partnership or equivalent entity organized under the laws
of another jurisdiction (i) the General Partner (or equivalent Controlling
member entity) of which is a direct or indirect wholly owned subsidiary of
Blackstone Group and (ii) which, directly or through one or more direct or
indirect subsidiaries, conducts one or more Core Businesses. In the event that
it is determined by the Loan Parties that an Eligible Additional Guarantor
should be organized in a form other than a limited partnership, the parties
hereto agree to negotiate in good faith to make changes to this Agreement as are
advisable in order to include such Person as a Guarantor and to otherwise give
effect to the intent of this Agreement.



--------------------------------------------------------------------------------

 

12

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any of the Loan Parties, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Loan Party or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.



--------------------------------------------------------------------------------

 

13

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate, the LIBO Rate or
CDOR (other than pursuant to the definition of Alternate Base Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any amount denominated in a currency other than Dollars, the rate
at which such other currency may be exchanged into Dollars at approximately
11:00 a.m. London time on such day as set forth on the Bloomberg World Currency
Value Page for such currency. In the event that such rate does not appear on
such Bloomberg Page (or on any successor or substitute page), the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m. New York City time on such date for the purchase of Dollars with such
currency for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error; provided further that for Letters of Credit issued by Bank of America,
N.A. the rate shall be determined by Bank of America, N.A., to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided further that Bank of America, N.A. may obtain such spot rate from
another financial institution designated by Bank of America, N.A. if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that Bank of America,
N.A. may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Lender, any U.S. Federal withholding Tax imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that,



--------------------------------------------------------------------------------

 

14

 

pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (d) Taxes attributable to such Lender’s failure to comply
with Section 2.16(f) and (e) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means this Agreement, as amended and in effect
immediately prior to the Restatement Date.

“Existing Maturity Date” has the meaning assigned to such term in Section 2.21.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b) of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate (or, if such rate is no longer
available, a successor rate reasonably determined by the Administrative Agent
after consultation with the Borrower); provided that if such rate shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Financial Covenants” means the covenants set forth in Section 6.09.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of each of the Loan Parties or of the direct or
indirect general partner, sole member or managing member thereof.

“Fitch” means Fitch Ratings, Inc.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Fraudulent Transfer Laws” has the meaning assigned to such term in Article X.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partners” means Blackstone Holdings I/II GP L.L.C., a Delaware limited
liability company, Blackstone Holdings III GP L.P., a Delaware limited
partnership, and Blackstone Holdings IV GP L.P., a Quebec limited partnership,
each in its capacity as a general partner of a Guarantor for so long as such
Person shall remain a general partner of any Guarantor, and each other Person
that from time to time may be or become a general partner of any Guarantor.



--------------------------------------------------------------------------------

 

15

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement among the Loan
Parties, an Eligible Additional Guarantor and the Administrative Agent
substantially in the form of Exhibit C.

“Guarantors” has the meaning assigned to such term in the caption hereof and
includes each other Person that becomes a Guarantor hereunder pursuant to
Section 2.20.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Impacted Interest Period” has the meaning specified in the definition of
“Screen Rate”.

“Increase Effective Date” means the effective date of any Commitment Increase
pursuant to Section 2.19.

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness



--------------------------------------------------------------------------------

 

16

 

of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) solely for the
purposes of the definition of the term “Material Indebtedness” as such term is
used in clause (f) of Article VII, all obligations of such Person in respect of
Hedging Agreements, (i) all obligations, contingent or otherwise, of such Person
as an account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; but excluding in each case trade and other accounts
payable arising in the ordinary course of business. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Initial Loans” has the meaning assigned to such term in Section 2.19.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on (i) the seventh day
thereafter or (ii) the numerically corresponding day in the calendar month that
is one, two, three or six months (or, with the consent of each Lender, twelve
months) thereafter, as the Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, with respect to any Eurocurrency Borrowing for any
Impacted Interest Period, a rate per annum which results from interpolating on a
linear basis



--------------------------------------------------------------------------------

 

17

 

between (a) the applicable Screen Rate for the longest maturity for which a
Screen Rate is available that is shorter than such Impacted Interest Period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than such Impacted Interest Period, in each case at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Issuing Bank” means (a) Citibank, N.A., (b) Bank of America, N.A., (c) Wells
Fargo Bank, N.A. and (d) each Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).

“Issuing Bank Limit” means, at any time, (a) with respect to Citibank, N.A. in
its capacity as an Issuing Bank, $125,000,000, (b) with respect to Bank of
America, N.A. in its capacity as an Issuing Bank, $50,000,000, (c) with respect
to Wells Fargo Bank, N.A. in its capacity as an Issuing Bank, $50,000,000 and
(d) with respect to any Lender that becomes an Issuing Bank hereunder as
provided in Section 2.05(j), such amount as set forth in the agreement referred
to in Section 2.05(j) evidencing the appointment of such Lender (or its
designated Affiliate) as an Issuing Bank.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the sum of the Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time and (b) the sum of the Dollar Equivalents of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Insolvency Event” means that a Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.



--------------------------------------------------------------------------------

 

18

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Assumption or
an Accession Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of the Total Indebtedness on such
date to Combined EBITDA for the period of four consecutive fiscal quarters
(a) ended on such date in the case of calculations of the Leverage Ratio for
purposes of Section 6.09(b) and (b) most recently ended on or prior to such date
for which financial statements have been provided pursuant to Section 5.04(a) or
5.04(b) in all other cases.

“LIBO Rate” means with respect to any Eurocurrency Borrowing denominated in any
currency (other than Canadian Dollars) for any Interest Period, the applicable
Screen Rate as of the Specified Time on the Quotation Day.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“LLC Agreement” means the limited liability company agreement of the Borrower.

“Loan Documents” means this Agreement, any Accession Agreement entered into
pursuant to the terms hereof, any Guarantee Joinder Agreement and any promissory
note issued pursuant to Section 2.09(e).

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the Revolving Loans and the Swingline Loans.

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in Dollars, New York City time, (b) with respect to a Loan,
Borrowing or Letter of Credit, except for Letters of Credit issued by Bank of
America, N.A. denominated in an Alternative Currency (other than Canadian
Dollars), London time, (c) with respect to a Loan, Borrowing or Letter of Credit
(other than Letters of Credit issued by Bank of America, N.A. denominated in
Canadian Dollars), Toronto time and (d) with respect to a Letter of Credit
issued by Bank of America, N.A. and denominated in an Alternative Currency, such
time as determined by Bank of America, N.A.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Guarantors and the
Subsidiaries, taken as a whole, or (b) the ability of any of the Borrower or the
Guarantors to perform any of its material obligations under any of the Loan
Documents.



--------------------------------------------------------------------------------

 

19

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents) of any one or more of the
Guarantors and the Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.

“Maturity Date” means November 24, 2025, as such date may be extended pursuant
to Section 2.21.

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit D hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.21.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Seasoning Debt” means Indebtedness incurred by a Seasoning
Subsidiary to finance investments made by such Seasoning Subsidiary that may be
transferred to a fund managed by a Guarantor or a Subsidiary (“Fund
Investments”), which Indebtedness (a) has a maturity of not more than six months
from the date of the incurrence of such Indebtedness, (b) does not constitute a
general obligation of any Guarantor or Subsidiary and (c) does not have,
directly or indirectly, recourse (including by way of any Guarantee or other
undertaking, agreement or instrument that would constitute Indebtedness) against
any assets of the Guarantors or any Subsidiary (other than, in each case,
recourse to (i) such Seasoning Subsidiary or (ii) any other Subsidiary or any
Guarantor (including letters of credit issued for the account of a Guarantor or
such other Subsidiary), the principal component of which constitutes
Indebtedness permitted hereunder). As used herein, a “Seasoning Subsidiary” is
any single purpose Subsidiary the sole business of which is to purchase and hold
Fund Investments and finance the purchase thereof and substantially all of the
assets of which consist of the Fund Investments so purchased.

“NYFRB” means the Federal Reserve Bank of New York.

“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made by the Borrower in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (c) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary,



--------------------------------------------------------------------------------

 

20

 

secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement,
including the obligations of the Guarantors in respect of the guarantees set
forth in Article X.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement, except any such Taxes that are
imposed as a result of a present or former connection between the Administrative
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.18(b)).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board), if any, of such Lender or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant Register” has the meaning assigned to such term in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Reorganization Transaction” means any transaction or series of
transactions, including mergers, asset transfers, liquidations, dissolutions and
transfers of Equity Interests, in each case effected between or among the
Guarantors, the Subsidiaries and/or Affiliates of any of the foregoing (or newly
formed entities that will, upon consummation of any such transaction, be
Guarantors or Subsidiaries) for purposes of accomplishing internal
reorganizations; provided that all the combined consolidated assets of the
Guarantors immediately prior to such transactions (including without limitation
all Equity Interests in Core Business Entities owned by the Guarantors or any
Subsidiaries and all assets of any Core Business conducted directly by a
Guarantor or a Subsidiary) shall continue to be owned by the Guarantors or
Subsidiaries (including any Person that becomes a Guarantor hereunder pursuant
to Section 2.20), without any reduction in the aggregate economic interests of
the Guarantors and the Subsidiaries, immediately prior to such transactions, in
Core Businesses conducted by the Guarantors, the Subsidiaries and Core Business
Entities in which they own Equity Interests, except in any case as a result of
any related sale or transfer of Equity Interests in Core Business Entities or
Subsidiaries to employees in connection with compensation or incentive
compensation arrangements.



--------------------------------------------------------------------------------

 

21

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Principal Issuing Bank” means, on any date, (a) the Issuing Bank, in the event
there is only one Issuing Bank, and (b) in all other events, (i) the Issuing
Bank with respect to which the LC Exposure attributable to the outstanding
Letters of Credit issued by such Issuing Bank on such date is the greatest and
(ii) each other Issuing Bank with respect to which the LC Exposure attributable
to the outstanding Letters of Credit issued by such Issuing Bank on such date is
greater than $5,000,000.

“Pro Forma Compliance” means, with respect to any event or transaction, that the
Loan Parties are in pro forma compliance with the Financial Covenants
(a) recomputed as if such event had occurred or such transaction had been
consummated on the first day of the relevant period with respect to which
current compliance with the Financial Covenant would be determined (for example,
in the case of the Financial Covenant based on Combined EBITDA, as if such event
had occurred or such transaction had been consummated on the first day of the
four fiscal quarter period ending on the last day of the most recent fiscal
quarter in respect of which financial statements have been delivered pursuant to
Section 3.05 or Section 5.04(a) or (b)) and (b) evaluating compliance with such
Financial Covenants on a pro forma basis as of the date upon which such event
occurs or such transaction is consummated (regardless of whether it is the last
day of a fiscal quarter), in the case of the Leverage Ratio, based on Combined
EBITDA for the period referred to in clause (a). Pro forma calculations made
pursuant to this definition that require the calculation of Combined EBITDA on a
pro forma basis will be made in accordance with the last paragraph of the
definition of such term, except that, when testing Pro Forma Compliance with
respect to any acquisition, disposition or similar transaction, references to
Material Acquisition and Material Disposition in such last paragraph will be
deemed to include such acquisition, disposition or transaction.

“Quotation Day” means (a) with respect to deposits in any currency (other than
Sterling) for any Interest Period, two Business Days prior to the first day of
such Interest Period and (b) with respect to deposits in Sterling for any
Interest Period, the first day of such Interest Period, in each case unless
market practice differs in the London interbank market for any such currency, in
which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the London interbank
market (and if quotations would normally be given by leading banks in the London
interbank market on more than one day, the Quotation Day shall be the last of
those days).



--------------------------------------------------------------------------------

 

22

 

“Rating Agency” means S&P, Fitch and Moody’s.

“Realized Incentive Carry” of the Guarantors and the Subsidiaries for any period
shall mean the realized “business development company” and “real estate
investment trust” incentive carry of the Guarantors and the Subsidiaries for
such period minus the realized incentive profit-sharing expense of the
Guarantors and the Subsidiaries for such period (without duplication for any
amounts included in the calculation of Combined EBITDA).

“Realized Incentive Fees” of the Guarantors and the Subsidiaries for any period
shall mean the realized incentive fees of the Guarantors and the Subsidiaries
for such period that are due and owing on at least an annual basis and not
subject to clawback, reversal, setoff or other recapture (without duplication
for any amounts otherwise included in the calculation of Combined EBITDA).

“Register” has the meaning assigned to such term in Section 9.04.

“Regulated Subsidiary” means any Subsidiary that is (a) a Broker-Dealer
Subsidiary, (b) otherwise subject to regulation by any Governmental Authority
and for which the incurrence of Indebtedness (including Guarantees) or the
granting of Liens with respect to its assets would be prohibited or restricted
or would result in a negative impact on any minimum capital or similar
requirement imposed by such Governmental Authority and applicable to it or
(c) subject to regulation by any Regulatory Supervising Organization.

“Regulatory Supervising Organization” means any of (a) the Commodity Futures
Trading Commission, (b) the National Futures Association, (c) the SEC, (d) the
National Association of Securities Dealers or (e) any governmental or regulatory
organization, exchange, clearing house or financial regulatory authority of
which a Regulated Subsidiary is a member or to whose rules it is subject.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person or such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restatement Date” means the date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.



--------------------------------------------------------------------------------

 

23

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the United
Kingdom, the European Union, any EU member state or Japan, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
50% or more by such Person.

“Sanctions” means economic sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, or (b) the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom or Japan.

“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in the applicable currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period as
displayed on the applicable Bloomberg screen page (or, in the event such rate
does not appear on a page of the Bloomberg screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion);
provided that if any Screen Rate shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement; provided, further, that if
a Screen Rate shall not be available at such time for such Interest Period and
currency (an “Impacted Interest Period”), then the Screen Rate will be the
Interpolated Rate and if any Interpolated Rate is less than zero, such rate will
be deemed to be zero for purposes of this Agreement.

“Seasoning Subsidiary” has the meaning set forth in the definition of the term
“Non-Recourse Seasoning Debt”.

“SEC” means the United States Securities and Exchange Commission.

“Significant Subsidiary” means any single Subsidiary or any group of
Subsidiaries taken together that, on a consolidated basis with its or their
Subsidiaries, (i) had consolidated assets equal to or greater than 10% of the
combined consolidated total assets of the Guarantors as of the end of the most
recent fiscal quarter in respect of which financial statements have been
delivered pursuant to Section 3.05 or Section 5.04(a) or (b), (ii) had
consolidated revenues equal to or greater than 10% of the combined consolidated
revenues of the Guarantors for the period of four consecutive fiscal quarters
most recently ended in respect of which financial statements have been delivered
pursuant to Section 3.05 or Section 5.04(a) or (b) or (iii) has outstanding
Material Indebtedness. For the avoidance of doubt, it is understood and agreed
that any Event of Default under clause (g), (h) or (i) of Article VII will be
deemed to have occurred with respect to a “Significant Subsidiary” when the
event or events specified in such clause has occurred with respect to any single
Subsidiary or any number of Subsidiaries that, taken together, constitute a
“Significant Subsidiary” pursuant to the foregoing definition.



--------------------------------------------------------------------------------

 

24

 

“Specified Time” means, (i) in relation to a Loan denominated in Dollars, 11:00
a.m., New York time and (ii) in relation to a Loan denominated in an Alternative
Currency, 11:00 a.m., London time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning assigned to such term in Section 2.19.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of a Guarantor (or any Person that would be a
subsidiary of the Guarantors if the Guarantors were merged into a single entity)
that is or would be consolidated with the Guarantors in the preparation of
segment information with respect to the combined financial statements of the
Guarantors prepared in accordance with GAAP, but shall not include (a) any
private equity fund, real estate fund, hedge fund or other investment fund or
vehicle or (b) any portfolio company of any such fund or vehicle. The term
“Subsidiary” shall include the Borrower.

“Successor Screen Rate” has the meaning assigned to such term in Section 2.13.

“Successor Screen Rate Conforming Changes” means, with respect to any proposed
Successor Screen Rate, any conforming changes to the definition of Alternate
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent (with the consent of the Borrower),
to reflect the adoption of such Successor Screen Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with



--------------------------------------------------------------------------------

 

25

 

market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Successor Screen Rate exists, in
such other manner of administration as the Administrative Agent determines with
the consent of the Borrower).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Citibank, N.A., in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swiss Francs” or “CHF” means the lawful currency of Switzerland.

“Syndication Agent” means Bank of America, N.A.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Indebtedness” means, on any date, the total amount of Indebtedness of the
Guarantors and the Subsidiaries outstanding on such date determined in
accordance with GAAP, including in any event any Guarantees by a Guarantor or a
Subsidiary (other than a Seasoning Subsidiary) of Non-Recourse Seasoning Debt
and excluding (i) intercompany debt among the Guarantors and the Subsidiaries
(for the avoidance of doubt, other than Guarantees of Non-Recourse Seasoning
Debt) and (ii) Non-Recourse Seasoning Debt of Seasoning Subsidiaries, net of the
excess, if positive, of (a) the sum of (i) unencumbered (other than by customary
bankers’ liens) cash and Cash Equivalents of the Guarantors and the Subsidiaries
(other than cash and Cash Equivalents of any Regulated Subsidiary not permitted
to be distributed or paid out due to regulatory requirements), less the amount
thereof attributable to minority interests in Subsidiaries and (ii) loans to
employees of the Guarantors, the Subsidiaries and their Affiliates outstanding
for less than 60 days, over (b) 100% of accrued compensation expense (excluding
(x) any carry/incentive fee-related compensation expenses (including in such
exclusion minority interests), except to the extent such expenses are payable in
respect of carry or incentive related compensation realized by any Guarantor or
any Subsidiary on or prior to such date, and (y) non-cash equity-based
compensation charges).

“Transactions” has the meaning assigned to such term in Section 3.02 hereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by



--------------------------------------------------------------------------------

 

26

 

reference to the Adjusted LIBO Rate, the LIBO Rate (other than pursuant to the
definition of Alternate Base Rate), the Alternate Base Rate or CDOR.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such terms in
Section 2.16(f)(ii)(B)(3).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yen” or “¥” means the lawful currency of Japan.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan” or an “ABR Loan”) or by Class and
Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing” or an “ABR Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing”).



--------------------------------------------------------------------------------

 

27

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Restatement Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Any reference to GAAP herein, when
used with respect to combined financial statements of the Guarantors, means
generally accepted accounting principles in the United States without giving
effect to principles of consolidation inconsistent with the preparation of
financial statements on a combined basis; provided, however, all leases of the
Guarantors and the Subsidiaries that would have been treated as operating leases
for purposes of GAAP prior to the issuance by the Financial Accounting Standards
Board on February 25, 2016 of an Accounting Standards Update (the “ASU”) shall
continue to be accounted for as operating leases had been treated prior to the
issuance of the ASU for purposes of all financial definitions and calculations
hereunder notwithstanding the fact that such leases are required in accordance
with the ASU to be treated as Capital Lease Obligations in the financial
statements to be delivered pursuant to Section 5.04; provided, further that the
financial statements to be delivered pursuant to Section 5.04 shall be prepared
in accordance with GAAP and the Borrower shall, upon the reasonable request of
the Administrative Agent, provide to the Administrative Agent (for delivery to
the Lenders) a written reconciliation between such calculations and deliverables
made before and after the issuance of the ASU if comparable information is not
otherwise disclosed in such financial statements.

(b) Notwithstanding any provision to the contrary contained herein, in the event
(i) Blackstone Group or the Guarantors effect a restatement of its or their
financial statements



--------------------------------------------------------------------------------

 

28

 

previously provided hereunder which restatement either (x) relates to the
valuation of investment assets or (y) results from an accounting or similar
change, requirement, policy or practice imposed or implemented on an
industry-wide basis, and (ii) such restated financial statements do not indicate
a material adverse change in the creditworthiness of the Guarantors and the
Subsidiaries, taken as a whole, from that indicated by such previously provided
financial statements to which the restatement relates, then such restatement
shall not be deemed to constitute or provide the basis for a Default hereunder;
provided, however, that if any such restatement referred to in clause (y) above
affects in any material respect the calculation of Total Indebtedness or
Combined EBITDA, then the provisions of paragraph (a) of this Section will apply
as if such restatement resulted from a change in GAAP or in the application
thereof, and at the request of the Borrower or the Required Lenders, the
relevant provisions of this Agreement will be renegotiated by the Borrower and
the Lenders to give effect to the intent of this Agreement as in effect prior to
such restatement.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
Dollar Equivalent of any Borrowing denominated in a currency other than Dollars,
as of the date of the commencement of the initial Interest Period therefor and
as of the date of the commencement of each subsequent Interest Period therefor,
in each case using the Exchange Rate for such currency in relation to Dollars in
effect on the date that is three Business Days prior to the date on which the
applicable Interest Period shall commence, and each such amount shall, except as
provided in the last two sentences of this Section, be the Dollar Equivalent of
such Borrowing until the next required calculation thereof pursuant to this
sentence. The Issuing Bank shall determine the Dollar Equivalent of any Letter
of Credit denominated in a currency other than Dollars as of the date such
Letter of Credit is issued, amended to increase its face amount or extended in
each case using the Exchange Rate for such currency in relation to Dollars. The
Administrative Agent shall notify the Borrower and the Lenders of each
calculation of the Dollar Equivalent of each Borrowing and the Issuing Bank will
notify the Administrative Agent of the Dollar Equivalent of each Letter of
Credit. Notwithstanding the foregoing, for purposes of any determination under
Article V, Article VI or Article VII or any determination under any other
provision of this Agreement expressly requiring the use of a current exchange
rate (other than conversions under this Agreement of Obligations using the
Exchange Rate as required by this Agreement), all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than Dollars shall
be translated into Dollars at the currency exchange rates used in preparing the
Borrower’s most recently delivered financial statements.

SECTION 1.06. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.



--------------------------------------------------------------------------------

 

29

 

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower denominated in
Dollars or an Alternative Currency from time to time during the Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment,
(b) the aggregate Credit Exposures exceeding the aggregate Commitments or
(c) the aggregate Alternative Currency Credit Exposure exceeding the Dollar
Equivalent of 50% of the total Commitments (the “Alternative Currency
Sub-Limit”). The Borrower and the Lenders acknowledge the making of Revolving
Loans prior to the Restatement Date under the Existing Credit Agreement and
agree that, to the extent outstanding on the Restatement Date, such Revolving
Loans shall continue to be outstanding pursuant to the terms and conditions of
this Agreement and the other Loan Documents. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of
Eurocurrency Loans denominated in a single currency or, in the case of Loans
denominated in Dollars, ABR Loans, as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan denominated in Dollars. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000; provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 15 Eurocurrency
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.



--------------------------------------------------------------------------------

 

30

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), the Borrower shall notify the Administrative Agent of such
request in writing (including by email) or by telecopy (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., Local Time, on the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall be in a
form approved by the Administrative Agent and signed by the Borrower. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i)      the aggregate amount and currency of the requested Borrowing;

(ii)     the date of such Borrowing, which shall be a Business Day;

(iii)    in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)     the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06 or, in
the case of any ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), the identity of the Issuing Bank
that made such LC Disbursement.

If no election as to the Type of a Borrowing denominated in Dollars is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount and currency of such Lender’s Loan to
be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower
denominated in Dollars from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$150,000,000 or (ii) the aggregate Credit Exposures exceeding the aggregate
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request in writing (including by email) or by telecopy, not later
than 2:00 p.m., Local Time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan, and in the case of
any Swingline Loan requested to finance the reimbursement of



--------------------------------------------------------------------------------

 

31

 

an LC Disbursement as provided in Section 2.05(f), the identity of the Issuing
Bank that has made such LC Disbursement. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender or to the applicable Issuing Bank, as the case may be, by
4:00 p.m., Local Time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on the following Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or jointly with the Borrower for the account of any
Guarantor or Subsidiary), denominated in Dollars or an Alternative Currency and
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any letter of credit application
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank in connection with the issuance of any Letter of Credit, the terms and
conditions of this Agreement shall control.



--------------------------------------------------------------------------------

 

32

 

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit or the amendment or extension of an outstanding
Letter of Credit, the Borrower shall hand deliver or fax (or transmit by
electronic communication, if arrangements for doing so have been approved by the
recipient) to the applicable Issuing Bank and the Administrative Agent,
reasonably in advance of the requested date of issuance, amendment or extension,
a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended or extended, and specifying the requested date of
issuance, amendment or extension (which shall be a Business Day no earlier than
three Business Days (or such shorter period agreed to by such Issuing Bank in
its sole discretion) after such Issuing Bank’s receipt of the corresponding
request, including any letter of credit application and other documentation or
information relating thereto), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount and
currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other documentation and information as shall be necessary to
enable the applicable Issuing Bank to prepare, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any such request. A Letter of Credit shall be issued, amended or
extended only if (and upon each issuance, amendment or extension of any Letter
of Credit the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment or extension, (i) the LC Exposure will
not exceed $250,000,000, (ii) the aggregate Credit Exposures will not exceed the
aggregate Commitments, (iii) the aggregate Alternative Currency Credit Exposures
will not exceed the Alternative Currency Sub-Limit and (iv) the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank will not exceed the
Issuing Bank Limit of such Issuing Bank, unless otherwise agreed to in writing
by such Issuing Bank. No Issuing Bank shall be under any obligation to issue any
Letter of Credit if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Bank from issuing the Letter of Credit, or any law applicable to the
applicable Issuing Bank or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
applicable Issuing Bank shall prohibit, or request that the Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any extension thereof, one
year after such extension) and (ii) the date that is five Business Days prior to
the Maturity Date; provided that any Letter of Credit may contain customary
automatic extension provisions agreed upon by the Borrower and the applicable
Issuing Bank pursuant to which the expiration date of such Letter of Credit
shall automatically be extended for a period of up to 12 months (but not to a
date later than the date set forth in clause (ii) above), subject to a right on
the part of such Issuing Bank to prevent any such extension from occurring by
giving notice to the beneficiary in advance of any such extension.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Letter of Credit outstanding immediately
prior to



--------------------------------------------------------------------------------

 

33

 

the Restatement Date will constitute a Letter of Credit hereunder and each
Lender will, as of the Restatement Date, have a participation therein equal to
its Applicable Percentage of the available amount to be drawn thereunder. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank under such Letter of Credit and not
reimbursed by the Borrower on the date due as provided in paragraph (f) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason, each such payment to be made in Dollars. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment or extension of any Letter of Credit or the occurrence and continuance
of a Default or any reduction or termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that, in
issuing, amending or extending any Letter of Credit, the applicable Issuing Bank
shall be entitled to rely, and shall not incur any liability for relying, upon
the representations and warranties of the Borrower deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended or extended, Lenders with LC Exposures representing
more than 50% of the aggregate LC Exposures shall have notified the applicable
Issuing Bank (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 4.02(a) or 4.02(b) would
not be satisfied if such Letter of Credit were then issued, amended or extended
(it being understood and agreed that, in the event any Issuing Bank shall have
received any such notice, it shall have no obligation to issue, amend or extend
any Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower in writing (including by email) or by telecopy of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
the currency (or, in the case of currencies other than Dollars, in Dollars the
Dollar Equivalent amount of such LC Disbursement on the date of such LC
Disbursement) of such LC Disbursement, not later than (i) if the Borrower shall
have received notice of such LC Disbursement prior to 12:00 noon Local Time on
any Business Day, then 4:00 p.m. on the next Business Day or (ii) otherwise,
4:00 p.m. Local Time, on the second Business Day following the day that the
Borrower receives such notice; provided that, if the amount or Dollar
Equivalent, as the case may be, of such LC Disbursement is $1,000,000 or more,
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with a Revolving Loan that is an ABR Borrowing or a Swingline Loan, in an
equivalent amount, and to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by



--------------------------------------------------------------------------------

 

34

 

the resulting Loan. If the Borrower fails to reimburse any LC Disbursement by
the time specified above, the Administrative Agent shall notify each Lender of
such failure, the Dollar amount of the payment then due from the Borrower in
respect of such LC Disbursement and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to
Revolving Loans made by such Lender (and Section 2.06, including the provisions
with respect to interest or unpaid amounts, shall apply, mutatis mutandis, to
the payment obligations of the Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank, as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for an LC
Disbursement (other than the funding of an ABR Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that none
of the foregoing in this paragraph (g) shall be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by (i) such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof (and in connection therewith, the parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of such Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination) or (ii) such Issuing Bank’s willful failure to
pay under a Letter of Credit after presentation to it of documents strictly
complying with the terms and conditions of such Letter of Credit. In



--------------------------------------------------------------------------------

 

35

 

furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Loans; provided that if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (f) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default under clause (b), (c), (g)
or (h) of Article VII shall occur and be continuing, on the first Business Day
following the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders representing more than 50% of the aggregate LC
Exposures) demanding the deposit of Cash Collateral pursuant to this paragraph,
the Borrower shall deposit, with respect to each outstanding Letter of Credit,
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash and in the currency
of such Letter of Credit equal to the LC Exposure attributable to such Letter of
Credit as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (g) or (h) of Article VII. The
Borrower also shall deposit Cash Collateral in accordance with this paragraph as
and to the extent required by Section 2.10(b). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made in investments of a type to be
agreed by the Borrower and the Administrative Agent and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Monies in such account
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which they have not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Lenders with LC
Exposures representing more than 50% of the aggregate LC Exposures), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide Cash Collateral hereunder as a result of the



--------------------------------------------------------------------------------

 

36

 

occurrence of an Event of Default, such Cash Collateral (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide cash collateral hereunder pursuant to Section 2.10(b), such
cash collateral (to the extent not applied as aforesaid) shall be returned to
the Borrower as and to the extent that, after giving effect to such return, the
aggregate Credit Exposures would not exceed the aggregate Commitments and no
Default shall have occurred and be continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Borrower, the
Administrative Agent and such designated Lender and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein or therein to the term “Issuing Bank” shall be deemed
to include such Lender in its capacity as an issuer of Letters of Credit
hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.11(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions and
amendments, all expirations and cancellations and all disbursements and
reimbursements, (ii) on each Business Day on which such Issuing Bank issues,
amends or extends any Letter of Credit, the date of such issuance, amendment or
extension, and the face amount of the Letters of Credit issued, amended or
extended by it and outstanding after giving effect to such issuance, amendment
or extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued



--------------------------------------------------------------------------------

 

37

 

by such Issuing Bank. No failure on the part of any Issuing Bank to provide such
information pursuant to this paragraph (l) shall limit the obligations of the
Borrower or any Lender hereunder with respect to its reimbursement and
participation obligations hereunder.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or London, as applicable, and designated by the Borrower in the applicable
Borrowing Request or, in the case of ABR Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(f), to the Issuing Bank
specified by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or, in the case of an ABR Borrowing, prior to the
proposed time) of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may, in the case of a Borrowing
denominated in Dollars, elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.



--------------------------------------------------------------------------------

 

38

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing (including by email) or by
telecopy by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and shall be in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
other provision of this Section, the Borrower shall not be permitted to elect an
Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d).

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    in the case of a Borrowing denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing and (ii) in
the case of a Borrowing denominated in an Alternative Currency, be continued as
a Eurocurrency Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.



--------------------------------------------------------------------------------

 

39

 

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Credit Exposures would exceed the aggregate
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments, except as
otherwise provided in this Agreement as of the Restatement Date.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan, in the currency of
such Loan, on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan, in Dollars, on the earlier of (A) the
Maturity Date and (B) the first date after such Swingline Loan is made that is
the last day of a calendar month and is at least five Business Days after such
Swingline Loan is made; provided that on each date that a Borrowing is made, the
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain



--------------------------------------------------------------------------------

 

40

 

such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, without premium or penalty
but subject to Section 2.15, in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section.

(b) In the event and on each occasion that (i) the aggregate Alternative
Currency Credit Exposures exceed 105% of the Alternative Currency Sub-Limit or
(ii) the aggregate Credit Exposures exceed 100% of the aggregate Commitments
(except as a result of Exchange Rate fluctuations not requiring a prepayment
pursuant to clause (i) above), the Borrower shall prepay, within two Business
Days of receiving notice from the Administrative Agent (or such longer period as
the Administrative Agent may agree to in order to avoid LIBOR breakage costs) of
any such prepayment required by, or attributable to currency fluctuations
contemplated by, clause (i) of this sentence and otherwise immediately, without
premium or penalty but subject to Section 2.15, Loans (or, if no Loans are
outstanding, deposit Cash Collateral in an account with the Administrative Agent
in accordance with Section 2.05(i)), in each case in such amounts and such
currencies as shall be necessary to eliminate the excess of such Credit
Exposures over the Alternative Currency Sub-Limit or the aggregate Commitments,
as applicable.

(c) The Borrower shall notify the Administrative Agent by written or telecopy
notice (or telephonic notice promptly confirmed by written or telecopy notice)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., Local Time, on the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 11:00 a.m., Local Time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, such notice of prepayment may be revoked if such
notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.



--------------------------------------------------------------------------------

 

41

 

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Commitment of such
Lender during the period from and including the Restatement Date to but
excluding the date on which such Commitment terminates. Commitment fees in
respect of any Commitment accrued through and including the last day of March,
June, September and December of each year (commencing on December 31, 2020)
shall be payable in arrears no later than three Business Days after such last
day; provided that all such fees shall be payable on the date on which such
Commitment terminates. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate used to determine the
interest rate applicable to Eurocurrency Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank, a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between the Borrower and such
Issuing Bank on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any such
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year
(commencing on December 31, 2020) shall be payable in arrears no later than
three Business Days after such last day; provided that all such fees shall be
payable on the date on which the Commitments terminate; provided further that
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.



--------------------------------------------------------------------------------

 

42

 

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate, in the case of Loans denominated in Dollars, and the LIBO
Rate, in the case of Loans denominated in Alternative Currencies (other than
Canadian Dollars), for the Interest Period in effect for such Borrowing plus the
Applicable Rate. The Loans comprising each Eurocurrency Borrowing denominated in
Canadian Dollars shall bear interest at CDOR for the Interest Period for such
Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or CDOR, as applicable, for
such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or CDOR, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;



--------------------------------------------------------------------------------

 

43

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) if such Borrowing
is denominated in Dollars, any Borrowing Request or Interest Election Request
that requests the making of such Borrowing as or the conversion of such
Borrowing to, or the continuation of such Borrowing as, a Eurocurrency Borrowing
shall be ineffective and such Borrowing shall be made or continued as an ABR
Borrowing and (B) if such Borrowing is denominated in an Alternative Currency,
the Borrower may withdraw its request for such Borrowing or request that such
Borrowing be an ABR Borrowing.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that:

(i)      adequate and reasonable means do not exist for ascertaining the Screen
Rate for any requested Interest Period, including because the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary;

(ii)     the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans; or

(iii)    the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement or publication of information announcing that the Screen
Rate is no longer representative,

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, (i) the provisions of
clauses (A) and (B) of Section 2.13(a) shall apply to all Eurocurrency
Borrowings, mutatis mutandis, and (ii) the Administrative Agent and the Borrower
shall amend this Agreement to replace the Screen Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the Screen Rate (any such proposed
rate, a “Successor Screen Rate”), together with any proposed Successor Screen
Rate Conforming Changes and, notwithstanding anything to the contrary in
Section 9.02, any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment; provided that, if such Successor Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.



--------------------------------------------------------------------------------

 

44

 

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or Issuing Bank (except any such reserve
requirement reflected in the Adjusted LIBO Rate);

(ii)     impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (excluding any Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii)    subject the Administrative Agent or any Lender or Issuing Bank to any
Taxes (other than Indemnified Taxes and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case in an amount deemed to be material by such Lender or Issuing Bank, then the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs or expenses incurred or reduction
suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy or liquidity), in each case in an amount deemed
to be material to such Lender or Issuing Bank, then from time to time the
Borrower will pay to such Lender or Issuing Bank such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company as specified in paragraph (a) or (b) of this
Section, and setting forth in reasonable detail the manner of determination of
such amount or amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.



--------------------------------------------------------------------------------

 

45

 

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) Notwithstanding any other provision of this Section 2.14, no Lender shall
demand compensation for any increased costs associated with a Change in Law
based on clause (i) or (ii) in the proviso to the definition of “Change in Law”
if it shall not be the general policy or practice of such Lender to demand such
compensation in similar circumstances and unless such demand is generally
consistent with such Lender’s treatment of comparable borrowers of such Lender
in the United States with respect to similarly affected commitments or loans (it
being understood that this sentence shall not limit the discretion of any Lender
to waive the right to demand such compensation in any given case or require any
Lender to disclose any confidential or proprietary information).

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(c) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, reasonable cost and reasonable expense attributable to such event.
Such loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then-current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the same currency of a comparable amount and period from other banks in the
applicable Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the manner of determination of
such amount or amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without



--------------------------------------------------------------------------------

 

46

 

deduction or withholding for any Taxes, except as required by applicable law. If
any withholding agent shall be required to deduct or withhold any Taxes from any
such payments, then (i) if such Taxes are Indemnified Taxes, the sum payable
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.16) the Administrative Agent, Issuing Bank or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
Loan Party shall make such deductions or withholdings and (iii) the applicable
Loan Party shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Issuing
Bank or Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank or the Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Bank shall be conclusive absent
manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
Business Days after written demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.



--------------------------------------------------------------------------------

 

47

 

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder”



--------------------------------------------------------------------------------

 

48

 

of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct or
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Restatement Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If the Administrative Agent, an Issuing Bank or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by the



--------------------------------------------------------------------------------

 

49

 

Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.16 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Issuing Bank or Lender and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Borrower, upon the request of the Administrative Agent or such Issuing
Bank or Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Issuing Bank or Lender in the
event the Administrative Agent or such Issuing Bank or Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, any Issuing Bank or any Lender to
make available its tax returns (or any other information relating to its Taxes
which it deems confidential) to the Borrower or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, Local Time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such accounts as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made and payments pursuant to
Sections 2.14, 2.15, 2.16, 2.18 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except as otherwise provided herein, be made in the currency of such Loan
or LC Disbursement; all other payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties and (ii) second, towards payment of



--------------------------------------------------------------------------------

 

50

 

principal and LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the relative aggregate amount of principal of
and accrued interest on their Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including Section 2.21) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to Loan Parties or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.



--------------------------------------------------------------------------------

 

51

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of the Loan Documents requested by the Borrower, or if a
Lender is a Declining Lender under Section 2.21, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, each Issuing Bank and the
Swingline Lender, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Borrower and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

(c) Notwithstanding the foregoing provisions of this Section 2.18, no Lender or
Issuing Bank may request compensation under Section 2.14, and the Borrower shall
not be required to pay any additional amounts for the benefit of any Lender or
Issuing Bank pursuant to Section 2.16, if such Lender or Issuing Bank shall not
at such time demand compensation from, or require the payment of such additional
amounts by, its best customers at such time in similar circumstances.

SECTION 2.19. Increase of Commitments. (a) The Borrower may from time to time
after the Restatement Date, by written notice to the Administrative Agent (which
shall be provided four Business Days prior to the Increase Effective Date),
executed by the Borrower and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender (acting in its sole discretion), cause
new Commitments to be extended by the Increasing Lenders or cause the existing
Commitments of the Increasing Lenders to be increased (any such extension or
increase being called a



--------------------------------------------------------------------------------

 

52

 

“Commitment Increase”), in an amount set forth in such notice; provided, that
(i) the aggregate amount of the Commitment Increases becoming effective on any
single date shall be at least $25,000,000 (or such lesser amount consented to by
the Administrative Agent), (ii) at no time shall the aggregate amount of
Commitments, giving effect to the Commitment Increases effected pursuant to this
paragraph, exceed $2,750,000,000, (iii) each Increasing Lender, if not already a
Lender hereunder, (A) shall be subject to the approval of the Administrative
Agent and each Issuing Bank (which approval shall not be unreasonably withheld
or delayed), (B) shall complete an Administrative Questionnaire and (C) shall
become a party hereto by completing and delivering to the Administrative Agent,
not later than 11:00 a.m., New York City time, on the Increase Effective Date, a
duly executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and the Borrower (an “Accession Agreement”). New
Commitments and increases in Commitments shall become effective on the date
specified in the applicable notices delivered pursuant to this paragraph. Upon
the effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (x) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded to, and shall be subject to all obligations of, a Lender hereunder and
(y) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitments of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any Commitment Increase with respect to a Lender
already a party hereto, Schedule 2.01 shall be deemed to have been amended to
reflect the increased Commitment of such Lender. For the avoidance of doubt, no
Lender may be made an Increasing Lender without its consent.

(b) On the Increase Effective Date, which shall not be less than 30 days prior
to the Maturity Date, (i) the aggregate principal amount of the Loans
outstanding immediately prior to giving effect to the applicable Commitment
Increase on the Increase Effective Date (the “Initial Loans”) shall be deemed to
be repaid, (ii) after the effectiveness of the Commitment Increase, the Borrower
shall be deemed to have made new Borrowings (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the Types, in the currencies and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03, (iii) each Lender shall pay to the Administrative
Agent in same day funds and in the applicable currencies of the relevant
Borrowings an amount equal to the difference, if positive, between (A) such
Lender’s Applicable Percentage (calculated after giving effect to the Commitment
Increase), of the Subsequent Borrowings and (B) such Lender’s Applicable
Percentage (calculated without giving effect to the Commitment Increase), of the
Initial Loans, (iv) after the Administrative Agent receives the funds specified
in clause (iii) above, the Administrative Agent shall pay to each Lender the
portion of such funds that is equal to the difference, if positive, between
(A) such Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase), of the Initial Loans and (B) such Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase), of the
amount of the Subsequent Borrowings, (v) each Increasing Lender and each other
Lender shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing (each calculated after giving effect to the Commitment Increase) and
(vi) the Borrower shall pay each Lender any and all accrued but unpaid interest
on the Initial Loans. The deemed payments made pursuant to clause (i) above in
respect of each Eurocurrency Loan shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.15 if the Increase Effective
Date occurs other than on the last day of the Interest Period relating thereto
and breakage costs result. Notwithstanding the foregoing, the Administrative
Agent may, in its discretion,



--------------------------------------------------------------------------------

 

53

 

implement other procedures (such as non-pro rata Borrowings while current
Interest Periods are in effect) in order to minimize or eliminate LIBOR breakage
costs in connection with any such increase.

(c) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) shall become effective under this Section unless, on
the date of such increase, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such increase) and the Administrative
Agent shall have received, not later than 11:00 a.m., New York City time, on the
Increase Effective Date, a certificate to that effect dated such date and
executed by a Financial Officer of each Loan Party.

SECTION 2.20. Additional Guarantors. The Borrower may at any time and from time
to time, including for purposes of complying with Section 6.07 or effecting a
Permitted Reorganization Transaction, designate any Eligible Additional
Guarantor as an additional Guarantor hereunder, in each case by delivery to the
Administrative Agent of a Guarantor Joinder Agreement executed by such Eligible
Additional Guarantor and satisfaction of the conditions with respect to such
Eligible Additional Guarantor set forth in Section 4.03. Notwithstanding the
foregoing, no Guarantor Joinder Agreement shall become effective with respect to
any Eligible Additional Guarantor if it shall be unlawful for such Eligible
Additional Guarantor to become a Guarantor hereunder. As soon as practicable
upon receipt of a Guarantor Joinder Agreement and the satisfaction of the
conditions set forth in Section 4.03 with respect to the Eligible Additional
Guarantor to which it relates, the Administrative Agent shall send a copy
thereof to each Lender.

SECTION 2.21. Extension of Maturity Date. (a) The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 45 days
prior to the then existing Maturity Date with respect to all or part of their
respective Commitments (the “Existing Maturity Date”), request that the Lenders
extend the Maturity Date in accordance with this Section 2.21. Each Maturity
Date Extension Request shall (i) specify the date to which the Maturity Date is
sought to be extended, (ii) specify the changes, if any, to the Applicable Rate
to be applied in determining the interest payable on Loans of, and fees payable
hereunder to, Consenting Lenders in respect of that portion of their Commitments
(and related Loans) extended to such new Maturity Date and the time as of which
such changes will become effective (which may be prior to the Existing Maturity
Date), and (iii) specify any other amendments or modifications to this Agreement
to be effected in connection with such Maturity Date Extension Request, provided
that no such changes or modifications requiring approvals pursuant to
Section 9.02(b) other than that of the Required Lenders shall become effective
unless such other approvals have been obtained. In the event a Maturity Date
Extension Request shall have been delivered by the Borrower, each Lender shall
have the right to agree to the extension of the Maturity Date and other matters
contemplated thereby on the terms and subject to the conditions set forth
therein (each Lender agreeing to the Maturity Date Extension Request being
referred to herein as a “Consenting Lender” and each Lender not agreeing thereto
being referred to herein as a “Declining Lender”), which right may be exercised
by written notice thereof, specifying the maximum amount of the Commitment of
such Lender with respect to which such Lender agrees to the extension of the
Maturity Date, delivered to the Borrower (with a copy to the Administrative
Agent) not later than a day to be agreed upon by the Borrower and the
Administrative Agent following the date on which the Maturity Date



--------------------------------------------------------------------------------

 

54

 

Extension Request shall have been delivered by the Borrower (it being understood
that any Lender that shall have failed to exercise such right as set forth above
shall be deemed to be a Declining Lender). If a Lender elects to extend only a
portion of its then existing Commitment, it will be deemed for purposes hereof
to be a Consenting Lender in respect of such extended portion and a Declining
Lender in respect of the remaining portion of its Commitment. If Lenders
constituting the Required Lenders shall have agreed to such Maturity Date
Extension Request in respect of Commitments constituting a majority of the
aggregate Commitments, then, subject to paragraph (d) of this Section, on the
date specified in the Maturity Date Extension Request as the effective date
thereof (the “Extension Effective Date”), (i) the Maturity Date shall, as to the
Consenting Lenders, be extended to such date as shall be specified therein,
(ii) the terms and conditions of the Commitments and Loans of the Consenting
Lenders (including interest and fees (including Letter of Credit fees) payable
in respect thereof), shall be modified as set forth in the Maturity Date
Extension Request and (iii) such other modifications and amendments hereto
specified in the Maturity Date Extension Request shall (subject to any required
approvals other than those of the Required Lenders having been obtained) become
effective.

(b) Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.18 and 9.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender (for the avoidance of
doubt, only in respect of that portion of such Lender’s Commitment that it has
not agreed to extend) with a Lender or other financial institution that will
agree to such Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender in respect of the
Commitment assigned to and assumed by it on and after the effective time of such
replacement.    

(c) If a Maturity Date Extension Request has become effective hereunder, on the
Existing Maturity Date:

(i)      the Commitment of each Declining Lender shall, to the extent not
assumed, assigned or transferred as provided in paragraph (b) of this Section,
terminate, and the Borrower shall repay all the Loans of such Declining Lender,
to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder (accordingly, the
Commitment of any Consenting Lender shall, to the extent such Commitment exceeds
the amount set forth in the notice delivered by such Lender pursuant to
paragraph (a) of this Section, be permanently reduced by the amount of such
excess, and the Borrower shall prepay the proportionate part of the Loans of
such Consenting Lender, in each case together with accrued and unpaid interest
thereon to but excluding the Existing Maturity Date and all fees and other
amounts payable in respect thereof on or prior to the Existing Maturity Date);
and

(ii)     the Borrower shall make such other prepayments of Loans pursuant to
Section 2.10 as shall be required in order that, after giving effect to the
termination and permanent reductions of the Commitments of Declining Lenders
pursuant to clause (i) above, and all payments to such Declining Lenders, the
aggregate Credit Exposures do not exceed the aggregate Commitments.



--------------------------------------------------------------------------------

 

55

 

(d) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer.

(e) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of the Maturity Date in accordance with the
express terms of this Section 2.21, or any amendment or modification of the
terms and conditions of the Commitments and Loans and Letters of Credit of the
Consenting Lenders effected pursuant thereto, shall be deemed to (i) violate the
last sentence of Section 2.08(c) or Section 2.17(b) or 2.17(c) or any other
provision of this Agreement requiring the ratable reduction of Commitments or
the ratable sharing of payments or (ii) require the consent of all Lenders or
all affected Lenders under Section 9.02(b).

(f) Notwithstanding the foregoing, in the case of any Lender then serving (or
whose designated Affiliate is then serving) as an Issuing Bank, (i) the Issuing
Bank Limit of such Lender (or such designated Affiliate) shall not be extended
in connection with an extension of such Lender’s Commitment unless so specified
by such Lender (or such designated Affiliate), in its capacity as Issuing Bank,
in a written notice to the Borrower and (ii) no Issuing Bank that is a Declining
Lender shall be required to issue, amend or extend a Letter of Credit such that
such Letter of Credit expires later than five Business Days prior to the
Existing Maturity Date.

(g) The Borrower and the Administrative Agent may enter into an amendment to
this Agreement to effect such modifications as may be necessary to reflect the
terms of any Maturity Date Extension Request that has been approved by the
Required Lenders and become effective in accordance with the provisions of this
Section 2.21.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.11(a) or 2.11(b) (without prejudice to the rights
of the Lenders other than Defaulting Lenders in respect of such fees and, to the
extent any LC Exposure or Swingline Exposure is reallocated to Non-Defaulting
Lenders as set forth in Section 2.22(d)(i), any such fees will be paid to the
applicable Non-Defaulting Lenders to the extent of such reallocation);

(b) such Lender will not, to the fullest extent permitted by applicable law, be
entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver that would (i) increase or extend the term of the
Commitment of such Defaulting Lender, (ii) extend the date fixed for the payment
of principal or interest owing to such Defaulting Lender hereunder, (iii) reduce
the principal amount of any obligation owing to such Defaulting Lender,
(iv) reduce the amount of or the rate of interest on any amount owing to such



--------------------------------------------------------------------------------

 

56

 

Defaulting Lender or of any fee payable to such Defaulting Lender hereunder or
(v) alter the terms of this proviso, will continue to require the consent of
such Defaulting Lender;

(c) the Borrower may irrevocably terminate the unused amount of the Commitment
of such Defaulting Lender upon not less than three Business Days’ prior notice
to the Administrative Agent (which will promptly notify the Lenders
thereof).    Such termination shall be effective, with respect to such
Defaulting Lender’s then existing unused Commitments, on the date set forth in
such notice and, with respect to any unused Commitment thereafter arising, on
the later of the date set forth in such notice and the date on which such unused
Commitment first arises (and no commitment fee will be payable in respect of
such unused Commitment terminated on the date it arises). Upon termination of
such Defaulting Lender’s unused Commitments under this Section 2.22(b), the
Borrower shall pay or cause to be paid all accrued commitment fees payable to,
and all other amounts owing to, such Defaulting Lender under this Agreement.
Upon such payment, the obligations of such Defaulting Lender hereunder with
respect to such terminated Commitments shall be released and discharged;
provided, however, that such Defaulting Lender’s rights and obligations provided
in Section 9.05 with respect to such terminated Commitments shall survive such
release and discharge as to matters occurring prior to such date;

(d) if any LC Exposure or Swingline Exposure exists at the time a Lender is a
Defaulting Lender:

(i)      such LC Exposure or Swingline Exposure will automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders on a pro rata basis in accordance with their
respective Commitments (without giving effect to the Commitment of such
Defaulting Lender); provided that (A) no Non-Defaulting Lender’s Credit Exposure
may in any event exceed its Commitment as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim any Loan Party, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and

(ii)     to the extent any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure or Swingline Exposure cannot be reallocated to
Non-Defaulting Lenders, whether by reason of the proviso in clause (i) above or
otherwise, the Borrower will, not later than three Business Days after demand
therefor by the Administrative Agent (at the direction of any Issuing Bank or
the Swingline Lender), (A) Cash Collateralize in full its obligations to the
Issuing Banks in respect of the unreallocated portion of such LC Exposure,
(B) prepay in full its obligations to the Swingline Lender in respect of the
unreallocated portion of such Swingline Exposure or (C) make other arrangements
reasonably satisfactory to the Administrative Agent and to the Issuing Banks and
the Swingline Lender in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender; and

(iii)    to the extent the unreallocated portion of any LC Exposure is Cash
Collateralized pursuant to clause (ii) above, such Cash Collateral will be
applied to reimburse the relevant Issuing Bank for the portion of any LC
Disbursement to which such



--------------------------------------------------------------------------------

 

57

 

unreallocated portion relates and, to the extent the remaining portion of such
LC Disbursement shall not be reimbursed by the Borrower in accordance with
Section 2.05(f), the Non-Defaulting Lenders will be required pursuant to
Section 2.05(f) to fund participations therein in accordance with clause
(i) above;

(e) no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, and the Swingline Lender shall not be required to fund any Swingline
Loan, unless such Issuing Bank or the Swingline Lender is satisfied that any LC
Exposure or Swingline Exposure that would result therefrom is fully covered or
eliminated by any combination reasonably satisfactory to such Issuing Bank or
the Swingline Lender, as applicable, of the arrangements set forth in clauses
(d)(i) and (d)(ii) above;

(f) in furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender, the Swingline Lender is hereby
authorized by the Borrower (which authorization is irrevocable and coupled with
an interest) to give, in its discretion, through the Administrative Agent,
Borrowing Requests pursuant to Section 2.03 in such amounts and in such times as
may be required to repay an outstanding Swingline Loan; and

(g) any amount paid by the Borrower for the account of such Defaulting Lender in
its capacity as a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will be applied to the
payment of all amounts then due and payable by such Defaulting Lender under this
Agreement until such amounts are paid in full and then will be paid to such
Defaulting Lender. The application of payments as described in the preceding
sentence shall not result in a Default, and a Defaulting Lender may not charge
any overdue or penalty interest on any amount owed to it that is not paid as a
result of such application.

If the Borrower, the Administrative Agent, each Issuing Bank and the Swingline
Lender agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, and as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
will, to the extent applicable, purchase at par such portion of the outstanding
Loans or participations in Letters of Credit and Swingline Loans of the other
Lenders or make such other adjustments as the Administrative Agent may determine
to be necessary to cause the Credit Exposure of the Lenders to be on a pro rata
basis in accordance with their respective Commitments, and such Lender will
cease to be a Defaulting Lender and will become a Non-Defaulting Lender (and the
Credit Exposure of each Lender will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided further that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from a Defaulting Lender to a Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender. The parties agree that this
Section 2.22 does not violate any of the pro rata provisions of this Agreement.



--------------------------------------------------------------------------------

 

58

 

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants (as to itself and its Subsidiaries) to
the Lenders and the Administrative Agent that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and its
Subsidiaries (a) is duly formed, validly existing and in good standing under the
laws of its jurisdiction of formation, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in every
jurisdiction where such qualification is required and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents to which it is or will be a party and, in the case of the Borrower, to
borrow hereunder, except where the failure to comply with clauses (a) through
(c) could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is a party, the borrowings
and procurement of letters of credit hereunder by the Borrower and the creation
and incurrence of the guarantees by the Guarantors set forth herein
(collectively, the “Transactions”) (a) have been duly authorized by all
requisite partnership, limited liability company or corporate and, if required,
partner, member or stockholder action and (b) will not (i) violate any provision
of law, statute, rule, regulation or order or any Governmental Authority,
(ii) violate any provision of the limited partnership agreement, the LLC
Agreement or any other constitutive document of any Loan Party or any of its
Subsidiaries or any General Partner, (iii) violate any provision of, or result
in a breach of or constitute (alone or with notice or lapse of time or both) a
default under, any indenture, agreement or other instrument to which any Loan
Party or any of its Subsidiaries is a party or by which any of them or any of
their property is bound or (iv) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by any Loan Party or any of its Subsidiaries, that in the cases of clause
(b)(i), (b)(ii) and (b)(iii) would reasonably be expected to have a Material
Adverse Effect.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except such as have
been made or obtained and are in full force and effect or the failure to obtain
which could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

 

59

 

SECTION 3.05. Financial Statements. The Loan Parties have heretofore furnished
to the Lenders (a) the audited consolidated statement of financial condition and
consolidated statements of operations, changes in partners’ capital and cash
flows of Blackstone Group as of the end of and for the fiscal year ended
December 31, 2019, audited by and accompanied by the report of Deloitte & Touche
LLP, independent registered public accounting firm, (b) the unaudited condensed
and consolidated statement of financial condition and condensed and consolidated
statements of operations, changes in partners’ capital and cash flows of
Blackstone Group as of the end of and for the fiscal quarter ended September 30,
2020, certified by a Financial Officer, (c) the unaudited consolidated statement
of financial condition and consolidated statements of income and cash flows as
of the end of and for the fiscal year ended December 31, 2019 of the combined
Guarantors and the Subsidiaries, substantially in the form delivered pursuant to
the Existing Credit Agreement, (d) the unaudited condensed and consolidated
statement of financial condition and condensed and consolidated of income and
cash flows as of and for the fiscal quarter ended September 30, 2020 of the
combined Loan Parties and the Subsidiaries, in the form delivered pursuant to
the Existing Credit Agreement and (e) a reconciliation prepared by a Financial
Officer of the financial statements referred to in clause (a) to those referred
to in clause (c).

Such audited financial statements fairly present, in all material respects, the
consolidated financial position and results of operations of Blackstone Group
and such unaudited condensed and consolidated financial statements fairly
present, in all material respects, the condensed and consolidated financial
position and results of operations of the combined Guarantors and the
Subsidiaries as of such date and for such periods presented. Such financial
statements and the notes thereto disclose all material liabilities, direct or
contingent, of Blackstone Group and of the combined Guarantors and the
Subsidiaries as of the date thereof, to the extent such liabilities are required
to be disclosed by GAAP. Such financial statements were prepared in accordance
with GAAP applied on a consistent basis, except, in the case of such unaudited
financial statements, for the absence or incompleteness of footnotes and except
as otherwise disclosed therein.

The accounts of the Loan Parties have been and will continue to be consolidated
with those of Blackstone Group in the audited and unaudited consolidated
financial statements of Blackstone Group included in its periodic reports filed
with the SEC.

SECTION 3.06. No Material Adverse Change. As of the Restatement Date, there has
been no material adverse change in the business, assets, operations or financial
condition of the Guarantors and the Subsidiaries, taken as a whole, since
December 31, 2019.

SECTION 3.07. Title to Properties; Possession Under Leases. Each of the
Guarantors and its Subsidiaries has good title to, or valid leasehold interests
in, all its material properties and assets, except for defects that do not, in
the aggregate, materially interfere with the conduct of the business of the
Guarantors and the Subsidiaries, taken as a whole, or the use of the properties
and assets of the Guarantors and the Subsidiaries, taken as a whole, for their
intended purposes, except where failure to have title or leasehold interests
would not reasonably be expected to have a Material Adverse Effect. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.



--------------------------------------------------------------------------------

 

60

 

SECTION 3.08. Litigation; Compliance with Laws. (a) As of the Restatement Date,
except as set forth in Schedule 3.08, as specifically disclosed in Blackstone
Group’s Annual Report on Form 10-K for the fiscal year ended December 31, 2019
or in any other report publicly filed with the SEC prior to the Restatement
Date, there are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of any Loan
Party, threatened against or affecting any Loan Party, or any of the
Subsidiaries, or any business, property or rights of any such Person (i) which
on the Restatement Date involve any Loan Document or the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and which
would be materially likely to, individually or in the aggregate, result in a
Material Adverse Effect.

(b) Neither any Guarantor nor any of the Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would be materially likely to result in a Material Adverse Effect.

SECTION 3.09. Agreements. (a) Neither any Guarantor nor any of the Subsidiaries
is a party to any agreement or instrument or subject to any partnership, limited
liability company or corporate restriction that has resulted or would be
materially likely to result in a Material Adverse Effect.

(b) Neither any Guarantor nor any of the Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default would be materially likely to result in a Material
Adverse Effect.

SECTION 3.10. Margin Regulations. (a) No part of the proceeds of any Loan will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose which entails a violation of Regulation T, U or X
of the Board.

(b) At no time will more than 25% of the combined assets of the Guarantors and
the Subsidiaries consist of margin stock (as such term is defined under
Regulation U of the Board), if a violation of Regulation T, U or X of the Board
would result.

SECTION 3.11. Investment Company Act. Neither any Guarantor nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Loans
for general investment and general partnership, limited liability company,
corporate and other purposes of the Guarantors and the Subsidiaries and their
Affiliates.

SECTION 3.13. Tax Returns. Each Loan Party and each of the Subsidiaries has
timely filed or caused to be filed all Federal Tax returns and all state and
local Tax returns required to have been filed by it and has paid or caused to be
paid all Taxes shown to be due and payable on such returns or on any assessments
received by it, except Taxes the payment of which is not



--------------------------------------------------------------------------------

 

61

 

required by Section 5.03 or where the failure to file or pay, individually or in
the aggregate, would not be reasonably expected to have a Material Adverse
Effect.

SECTION 3.14. No Material Misstatements. As of the Restatement Date, all
information, reports, financial statements, exhibits or schedules furnished by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, when taken as a whole (in each case, as amended,
supplemented or updated through the Restatement Date) and in light of the
circumstances when furnished, do not contain any untrue statement of material
fact or omit to state any material fact (known to any Loan Party in the case of
materials not furnished by it) necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided, that to the extent that any of the foregoing was based on
or constitutes a forecast or financial projection, the Loan Parties represent
only that each such forecast or projection was prepared in good faith based upon
assumptions believed by the Loan Parties to be reasonable at the time of
preparation.

SECTION 3.15. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount that could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification No. 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.16. Anti-Corruption Laws and Sanctions. Each Guarantor and each
Subsidiary has adopted and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Guarantors and the Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions, and the Guarantors, the Subsidiaries and, to the
knowledge of the Guarantors and the Subsidiaries (without any obligation as to
due inquiry), their respective officers, employees and directors are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) the Guarantors and the Subsidiaries or (ii) to the
knowledge of the Guarantors or the Subsidiaries, any of their respective
directors, officers or employees that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Date. This amendment and restatement of the Existing
Credit Agreement, and the obligations of the Lenders to make Loans hereunder and
of



--------------------------------------------------------------------------------

 

62

 

the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Restatement Date) of (i) Simpson Thacher & Bartlett LLP, counsel for
the Loan Parties and (ii) Gowling WLG (Canada) LLP, Canadian counsel for certain
of the Loan Parties, in each case in form and substance reasonably satisfactory
to the Administrative Agent and its counsel. The Loan Parties hereby request
such counsel to deliver such opinions.

(c) The Lenders shall have received the financial statements described in
Section 3.05.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(e) The Administrative Agent shall be reasonably satisfied that (i) the
representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects as of the Restatement
Date and (ii) no default, prepayment event or creation of Liens under debt
instruments or other agreements to which any Loan Party or Subsidiary is a party
would result from the Transactions.

(f) All material consents and approvals required to be obtained from any
Governmental Authority or any other Person in connection with the Transactions
shall have been obtained.

(g) Since December 31, 2019, there has been no material adverse change in the
business, assets, operations or financial condition of the Guarantors and the
Subsidiaries, taken as a whole.

(h) The Administrative Agent shall have received a certificate, dated the
Restatement Date and signed by a Financial Officer of each Loan Party,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(i) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Date, including (x) all accrued and
unpaid fees under the Existing Credit Agreement, and (y) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Loan



--------------------------------------------------------------------------------

 

63

 

Parties hereunder, and all fees payable pursuant to the fee letter dated as of
November 24, 2020 among the Loan Parties, the Administrative Agent and Citigroup
Global Markets Inc.

(j) The Lenders shall have received, to the extent requested, (A) all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and (B) if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Beneficial Ownership Certification in relation to the Borrower.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
November 24, 2020.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement (other than the representations and warranties set forth in Sections
3.06 and 3.08(a)) shall be true and correct (i) in the case of any
representation and warranty that is qualified by materiality, in all respects
and (ii) otherwise, in all material respects, on and as of the date of such
Borrowing or the date of issuance, amendment or extension of such Letter of
Credit, as applicable, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct (i) in the case of any representation and warranty that is qualified by
materiality, in all respects and (ii) otherwise, in all material respects, as of
such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a notice of such Borrowing or
the issuance, amendment or extension of such Letter of Credit as required by
Section 2.03, 2.04 or 2.05(b).

Each Borrowing and each issuance, amendment or extension of any Letter of
Credit, shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section and that, after giving effect to such Borrowing, or such
issuance, amendment or extension of such Letter of Credit, the aggregate Credit
Exposures (or any component thereof) shall not exceed the maximum amount thereof
(or the maximum amount of any such component) specified in Section 2.01(b),
2.01(c), 2.01(d), 2.04(a) or 2.05(b).



--------------------------------------------------------------------------------

 

64

 

SECTION 4.03. Additional Guarantors. The effectiveness of the designation of any
Eligible Additional Guarantor as a Guarantor hereunder in accordance with
Section 2.20 is subject to the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Guarantor’s Guarantor Joinder Agreement duly executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such
Guarantor, the authorization and legality of the Transactions insofar as they
relate to such Guarantor and any other legal matters relating to such Guarantor,
its Guarantor Joinder Agreement or such Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the effectiveness of the designation of such additional
Guarantor, all documentation and other information relating to such Guarantor
requested by them for purposes of ensuring compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

The Administrative Agent shall notify the Loan Parties and the Lenders of the
effectiveness of the designation of any Eligible Additional Guarantor as a
Guarantor hereunder, and such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree
with the Lenders that they will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04 or
6.05.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of the business of the Guarantors and the Subsidiaries,
taken as a whole, except as otherwise permitted by Section 6.04 or 6.05, (ii)
maintain and operate such business in substantially the manner in which it is
presently conducted and operated, except as otherwise permitted by Section 6.04
or 6.05, (iii) comply with all applicable laws, rules, regulations and orders of
any Governmental Authority (including ERISA, Regulations T, U and X and laws,
rules, regulations and orders regarding the collection, payment and deposit of
employees’ income, unemployment and Social Security taxes), whether now in
effect or hereafter enacted and (iv) at all times maintain and preserve all
property material



--------------------------------------------------------------------------------

 

65

 

to the conduct of the business of the Guarantors and their Subsidiaries, taken
as a whole, except as otherwise permitted by Section 6.04 or 6.05, and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted in all material respects at all times, in each case under
clauses (i), (ii), (iii) and (iv) above, except where failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary for companies in the same
or similar businesses, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it
(in each case to the extent such insurance is available at commercially
reasonable rates and on commercially reasonable terms, the Lenders hereby
acknowledging that certain of the Guarantors and the Subsidiaries do not
maintain general liability insurance on the Restatement Date and have no current
intention to obtain such insurance); and maintain such other insurance as may be
required by law.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might give rise to a material Lien upon
such properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the relevant Guarantor
(or the relevant Subsidiary) shall have set aside on its books adequate reserves
with respect thereto or if the failure to pay, discharge or contest would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent:

(a) within 90 days after the end of each fiscal year, (i) the annual audited
consolidated statement of financial condition and consolidated statements of
operations, changes in partners’ capital and cash flows as of the end of and for
such fiscal year of Blackstone Group, reported upon by Deloitte & Touche LLP or
another independent registered public accounting firm of recognized national
standing without any “scope of audit” qualification or statement from such
accounting firm that such accounting firm believes substantial doubt exists
about Blackstone Group’s ability to continue as a going concern, (ii) the
unaudited annual condensed and consolidated statement of financial condition and
condensed and consolidated statements of income and cash flows as of the end of
and for such fiscal year of the combined Guarantors and the Subsidiaries,
substantially in the form delivered pursuant to the Existing Credit Agreement,
certified by a Financial Officer as fairly presenting, in all material respects,
the financial position and



--------------------------------------------------------------------------------

 

66

 

results of operations of the combined Guarantors and the Subsidiaries on a
condensed and consolidated basis in accordance with GAAP and (iii) a
reconciliation prepared by a Financial Officer of the audited financial
statements referred to in clause (i) to the unaudited financial statements
referred to in clause (ii);

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, (i) the quarterly unaudited condensed and consolidated
statement of financial condition and condensed and consolidated statements of
operations, changes in partners’ capital and cash flows of Blackstone Group as
of the end of and for such fiscal quarter and the then-elapsed portion of the
fiscal year, certified by a Financial Officer as presenting fairly, in all
material respects, the financial position and results of operations of
Blackstone Group on a consolidated basis in accordance with GAAP consistently
applied, except for the absence of footnotes or as otherwise described therein
and subject to year-end audit adjustments, (ii) the quarterly unaudited
condensed and consolidated statement of financial condition and condensed and
consolidated statements of income and cash flows of the combined Loan Parties
and the Subsidiaries as of the end of and for such fiscal quarter and the
then-elapsed portion of the fiscal year, substantially in the form delivered
pursuant to the Existing Credit Agreement, certified by a Financial Officer as
presenting fairly, in all material respects, the financial position and results
of operations of the combined Guarantors and the Subsidiaries on a condensed and
consolidated basis in accordance with GAAP consistently applied, except for the
absence of footnotes or as otherwise described therein and subject to year-end
audit adjustments and (iii) a reconciliation prepared by a Financial Officer of
the unaudited financial statements referred to in clause (i) to the unaudited
financial statements referred to in clause (ii);

(c) concurrently with any delivery of financial statements under (a) or (b)
above, a certificate of a Financial Officer (i) certifying that, to the best of
his or her knowledge, no Default has occurred or, if such a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the Financial Covenants, including reasonably
detailed computations of Total Indebtedness and Combined EBITDA; and

(d) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Guarantors or the
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.

SECTION 5.05. Litigation and Other Notices. Promptly after any Loan Party
becomes aware thereof, furnish to the Administrative Agent written notice of the
following:

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against any Loan Party or any
Affiliate thereof



--------------------------------------------------------------------------------

 

67

 

which has a reasonable likelihood of being adversely determined and which, if
adversely determined, would be materially likely to result in a Material Adverse
Effect; and

(c) any development that has resulted in, or would be materially likely to
result in, a Material Adverse Effect.

SECTION 5.06. ERISA. Promptly after any Loan Party becomes aware thereof,
furnish to the Administrative Agent and each Lender written notice of the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any
representatives designated by any Lender to visit and inspect the financial
records and the properties of any Guarantor or any Subsidiary at reasonable
times upon reasonable notice and as often as requested and to make extracts from
and copies of such financial records (subject to Section 9.12), and permit any
representatives affiliated with and designated by any Lender to discuss the
affairs, finances and condition of any Guarantor or any Subsidiary with the
officers thereof and, upon reasonable notice to the applicable Guarantor,
independent accountants therefor.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used for
general investment and general partnership, limited liability company, corporate
and other purposes of the Loan Parties and the Subsidiaries. The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower shall not
directly or indirectly use the proceeds of any Borrowing or Letter of Credit,
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation by the Lenders of any Sanctions.

SECTION 5.09. Further Assurances. Each Loan Party agrees to do such further acts
and things and to execute and deliver to the Administrative Agent such
additional agreements, powers and instruments, as the Administrative Agent may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or to better assure and confirm unto the Administrative Agent and each
Lender its rights, powers and remedies hereunder.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree
with the Lenders that they will not, and will not cause or permit any of the
Subsidiaries to:

SECTION 6.01. [Reserved]



--------------------------------------------------------------------------------

 

68

 

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets now owned or hereafter acquired by it (including, in the case
of securities owned by it, by the sale of such securities pursuant to any
repurchase agreement or similar arrangement) or on any income or revenues or
rights in respect of any thereof, except:

(a) Liens on property or assets of any Guarantor or any Subsidiary existing on
the Restatement Date and any extensions, renewals or replacements thereof;
provided that such Liens (i) shall secure only those obligations that they
secure on the Restatement Date and permitted refinancings thereof and (ii) shall
encumber only those properties and assets of such Guarantor or such Subsidiary
that they encumber on the Restatement Date;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by any Guarantor or any Subsidiary; provided that (i) such Lien is not created
in contemplation of or in connection with such acquisition and (ii) such Lien
does not apply to any other property or assets (other than after acquired
property or assets) of such Guarantor or such Subsidiary;

(c) Liens for taxes not yet due or the payment of which is not at the time
required by Section 5.03;

(d) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and securing obligations that are not yet due or the payment of which
is not at the time required by Section 5.03 or which do not in the aggregate
have a material adverse effect on the value or use of property encumbered
thereby;

(e) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or in connection with other insurance maintained by the Loan
Parties or their Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts (other than for
obligations for the payment of borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Guarantors and the Subsidiaries, taken as a
whole, and ground leases in respect of real property on which facilities owned
or leased by any Guarantor or any Subsidiary are located;

(h) any attachment or judgment Lien unless the judgment it secures would
constitute an Event of Default under clause (i) of Article VII;

(i) any interest or title of a lessor or lessee under any lease permitted by
this Agreement (including any Lien granted by such lessor or lessee);



--------------------------------------------------------------------------------

 

69

 

(j) Liens on Cash and Carry Securities securing Indebtedness consisting of
repurchase agreements relating to Cash and Carry Securities;

(k) Liens on receivables and notes payable owing from employees or investors and
related rights securing Indebtedness the proceeds of which are loaned to
employees of the Guarantors, the Subsidiaries or Affiliates of any of the
foregoing or to investors in the Guarantors’ or the Subsidiaries’ investment
funds;

(l) Liens not otherwise permitted by this Section 6.02 securing Indebtedness or
other obligations permitted to be incurred hereunder in an aggregate principal
amount not to exceed $500,000,000 (plus related obligations) at any time
outstanding;

(m) immaterial Liens of any Loan Party or of any Subsidiary not securing
Indebtedness for borrowed money;

(n) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not interfere in any material respect with the
business of the Guarantors and the Subsidiaries, taken as a whole;

(o) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
trading accounts or other brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry;

(p) Liens deemed to exist in connection with repurchase agreements and
reasonable customary initial deposits and margin deposits and similar Liens
attaching to trading accounts or other brokerage accounts maintained in the
ordinary course of business and not for speculative purposes;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of any Guarantor or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Guarantors and the Subsidiaries or (iii) relating to
agreements other than in connection with Indebtedness entered into by a
Guarantor or a Subsidiary; and

(r) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(s) Liens on assets of a Seasoning Subsidiary securing Non-Recourse Seasoning
Debt of such Seasoning Subsidiary;

(t) Liens securing Indebtedness of the Loan Parties under Back-to-Back Lending
Facilities in an aggregate principal amount not to exceed $250,000,000 at any
time outstanding and related obligations;



--------------------------------------------------------------------------------

 

70

 

(u) Liens required to be created pursuant to this Agreement; and

(v) Liens on the right of any Subsidiary that is a general partner to issue
capital call notices and to exercise rights with respect to capital commitments
owing to any Affiliate that secures Indebtedness of such Affiliate.

SECTION 6.03. [Reserved]

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any substantial part
of the consolidated assets (including by way of a sale or transfer of stock of
Subsidiaries) of the Guarantors (whether now owned or hereafter acquired),
except that:

(a) the Guarantors and the Subsidiaries may sell assets or properties in the
ordinary course of business;

(b) the Guarantors and the Subsidiaries may sell, transfer, lease or otherwise
dispose of any assets or property in transactions only among the Guarantors and
the Subsidiaries;

(c) (i) any Loan Party or Subsidiary may merge, consolidate or liquidate with or
into a Loan Party in a transaction in which such Loan Party is the surviving
entity; provided that if the Borrower merges, consolidates or liquidates with or
into a Loan Party in which such Loan Party is the surviving entity, such Loan
Party shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party and
(ii) any Subsidiary may merge, consolidate or liquidate with or into any other
Subsidiary in a transaction in which the surviving entity is a Subsidiary and no
Person other than a Loan Party or a Subsidiary receives any consideration;

(d) the Loan Parties and the Subsidiaries may effect sales and transfers of
assets and mergers, consolidations, dissolutions and liquidations involving the
Guarantors (including any Eligible Additional Guarantor that becomes a
Guarantor) and the Subsidiaries in order to effect Permitted Reorganization
Transactions;

(e) the Loan Parties and the Subsidiaries may sell, transfer or otherwise
dispose of any assets or property for cash or other consideration reasonably
determined by the Loan Parties to be in an amount at least equal to the fair
value of such assets or property; and

(f) the Loan Parties and the Subsidiaries may enter into mergers and
consolidations to effect asset acquisitions; provided that if the Borrower
merges or consolidates with any other Person and if the Person formed by or
surviving any such merger or consolidation is not the Borrower, such Person
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party;



--------------------------------------------------------------------------------

 

71

 

provided that in the case of any transaction under clauses (c) and (d) above,
and if the transaction has a value of $25,000,000 or more, clauses (e) and (f)
above, the Loan Parties are in Pro Forma Compliance immediately after giving
effect to such transaction.

SECTION 6.05. Business of Guarantors and the Subsidiaries. Engage in any new
business, cease to engage in any business or change the character of any
business in which it is engaged if as a result any Guarantor would no longer be
primarily engaged, directly or indirectly, in the businesses of general
investment banking, merchant banking, asset management or investment advisory
services and investment or financial services.

SECTION 6.06. Amendment of Certain Agreements. Make or permit to be made any
amendment or modification of, or waive any of its rights under, the Agreements
of Limited Partnership or the LLC Agreement that materially impairs (a) the
creditworthiness of any Loan Party or (b) the rights or interests of the Lenders
hereunder; provided that amendments, modifications and waivers (i) determined by
the general partner of a Guarantor or managing member of the Borrower as
necessary or appropriate in connection with the creation, authorization or
issuance of any class or series of equity interests in any Guarantor or the
Borrower; (ii) reflecting the admission, substitution, withdrawal or removal of
partners in any Guarantor or member of the Borrower; (iii) reflecting a change
in the name of any Loan Party, the location of the principal place of business
of any Loan Party, the registered agent of any Loan Party or the registered
office of any Loan Party; (iv) determined by the general partner or the managing
member of a Loan Party, as applicable, to be necessary or appropriate to address
changes in U.S. Federal income tax regulations, legislation or interpretation;
(v) reflecting a change in the fiscal year or taxable year of any Loan Party and
any other changes that the general partner or the managing member, as
applicable, of a Loan Party determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of any Loan Party
including a change in the dates on which distributions are to be made by any
Loan Party; or (vi) necessary for the consummation of Permitted Reorganization
Transactions, shall be permitted.

SECTION 6.07. Ownership of Core Businesses; Borrower. (a) Permit any Equity
Interests that are owned by Blackstone Group, either directly or through its
direct or indirect subsidiaries, in a Core Business Entity, to be owned by any
Person other than the Guarantors and the Subsidiaries (unless such Core Business
Entity is itself a Loan Party), it being understood that the foregoing will not
prohibit Blackstone Group’s indirect ownership of such Equity Interests through
its direct or indirect ownership of Equity Interests in the Loan Parties.

(b) Permit any Equity Interests in the Borrower to be owned by any Person other
than the Guarantors and Persons that are wholly-owned Subsidiaries of the
Guarantors (calculated as if the Guarantors collectively were one Person).

SECTION 6.08. [Reserved]

SECTION 6.09. Financial Covenants. (a) Permit the aggregate assets under
management of the Guarantors and the Subsidiaries in respect of which the
Guarantors and the Subsidiaries receive management fees (excluding any assets in
respect of which management fees are not payable, regardless of whether carried
interests exist) on the last day of any fiscal quarter be less than
$175,000,000,000.



--------------------------------------------------------------------------------

 

72

 

(b) Permit the Leverage Ratio on the last day of any fiscal quarter to be
greater than 4.0 to 1.0.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in connection with the Borrowings hereunder, in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statements or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

(b) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;

(c) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of three Business Days;

(d) any Guarantor or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.01(a), 5.05(a) or 5.08
or in Article VI and, in the case of a default in the observance or performance
of any covenant, condition or agreement contained in Section 6.02, 6.04 or 6.05,
such default shall continue for a period of ten Business Days;

(e) any Guarantor or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in (b), (c) or (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or the Required Lenders to the Borrower;

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party



--------------------------------------------------------------------------------

 

73

 

or any Significant Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Significant Subsidiary or for a substantial part of its assets or
(iii) the winding-up or liquidation of any Loan Party or any Significant
Subsidiary, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) any Loan Party or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any partnership or
formal action for the purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not adequately covered by insurance) shall
be rendered against any Loan Party, any Significant Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of any Loan Party or any Significant Subsidiary to enforce any such
judgment;

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(k) the guarantee of any Guarantor contained in Article X of this Agreement
shall not for any reason be, or shall be asserted by any Loan Party not to be,
in full force and effect and enforceable against each Guarantor in all material
respects in accordance with its terms (other than as a result of a release or
discharge of such Guarantor in accordance with the Loan Documents);

then, and in every such event (other than an event with respect to a Loan Party
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other obligations of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable,



--------------------------------------------------------------------------------

 

74

 

and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.05(i), in each case without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to a Loan Party
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued fees and all other obligations of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall automatically become due, in each case without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks , and none of the Loan
Parties shall have rights as a third party beneficiary of any of such
provisions; in each case subject to the rights of the Borrower under
Section 8.06.

SECTION 8.02. Administrative Agent Individually. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Loan Parties or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

(b) Each Lender and each Issuing Bank understands that the Person serving as
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (collectively, the
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Loan Parties or their respective Affiliates. Furthermore, the Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Loan Parties and their Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Loan Parties or their respective Affiliates), including trading
in or holding long, short or



--------------------------------------------------------------------------------

 

75

 

derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender and each Issuing Bank
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or any Issuing Bank
or use on behalf of the Lenders or the Issuing Banks, and shall not be liable
for the failure to so disclose or use, any information whatsoever about or
derived from the Activities or otherwise (including any information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any of its Affiliates) or to account for
any revenue or profits obtained in connection with the Activities, except that
the Administrative Agent shall deliver or otherwise make available to each
Lender and each Issuing Bank such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lenders and
the Issuing Banks.

(c) Each Lender and each Issuing Bank further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders or the Issuing Banks (including the interests of
the Lenders or the Issuing Banks hereunder and under the other Loan Documents).
Each Lender and each Issuing Bank agrees that no member of the Agent’s Group is
or shall be required to restrict its activities as a result of the Person
serving as Administrative Agent being a member of the Agent’s Group, and that
each member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender or any Issuing Bank. None of
(i) this Agreement nor any other Loan Document, (ii) the receipt by the Agent’s
Group of information (including Information) concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including any duty of trust or confidence)
owing by the Administrative Agent or any member of the Agent’s Group to any
Lender or any Issuing Bank including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account.

SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent or any of its Affiliates to liability or that is
contrary to any Loan Document or applicable law.



--------------------------------------------------------------------------------

 

76

 

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02(b)) or (ii) in the absence of its own
gross negligence or wilful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default or the event or events that give or may
give rise to any Default unless and until any Loan Party or any Lender or
Issuing Bank shall have given notice to the Administrative Agent describing such
Default and such event or events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy or completeness
of the information contained therein, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan or the issuance, amendment or extension of a
Letter of Credit that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank, as the case may
be, unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender or such Issuing Bank, as the case may be, prior to the making of
such Loan or the issuance, amendment or extension of such Letter of Credit, and
in the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts



--------------------------------------------------------------------------------

 

77

 

selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.03 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 8.06. Resignation of Administrative Agent. (a) The Administrative Agent
may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower. At the time of any such resignation, the successor shall be the Lender
with the greatest Credit Exposure and unused Commitment at such time (other than
the resigning Administrative Agent) that consents to serving as Administrative
Agent. If no such successor shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, with the consent of the Borrower, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent that is a bank with an office in New York City. The Administrative Agent
may not resign unless and until a successor Administrative Agent has been
appointed. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation pursuant to this Section by a Person acting as the
Administrative Agent shall, unless such Person shall notify the Borrower, the
Lenders and the Issuing Banks otherwise, also act to relieve such Person and its
Affiliates of any obligation to issue or advance new, or extend existing,
Letters of Credit or Swingline Loans, as the case may be, where such advance or
extension is to occur on or after the effective date of such resignation. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender, (ii) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
Swingline Lender shall enter into an Assignment and Assumption and acquire from
the retiring Swingline Lender each outstanding Swingline Loan of such retiring
Swingline Lender for a purchase price equal to par plus accrued interest.



--------------------------------------------------------------------------------

 

78

 

(c) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender, the Required Lenders (determined after giving effect to Section 9.02(c))
may by notice to the Borrower and such Person remove such Person as
Administrative Agent and, with the agreement of the Borrower, appoint a
replacement Administrative Agent hereunder. Such removal will be effective on
the date a replacement Administrative Agent is appointed.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. (a) Each
Lender and Issuing Bank confirms to the Administrative Agent, each other Lender
and Issuing Bank and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, any other Lender or Issuing Bank or any of
their respective Related Parties, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans, issuing Letters of Credit
and making other extensions of credit, as applicable, hereunder and under the
other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans, issuing Letters of Credit
and making other extensions of credit, as applicable, hereunder and under the
other Loan Documents is suitable and appropriate for it.

(b) Each Lender and Issuing Bank acknowledges that (i) it is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender or Issuing Bank or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, any other Lender or Issuing Bank
or any of their respective Related Parties, continue to be solely responsible
for making its own appraisal and investigation of all risks arising under or in
connection with, and its own credit analysis and decision to take or not take
action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

(i)      the financial condition, status and capitalization of the Loan Parties;

(ii)     the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and



--------------------------------------------------------------------------------

 

79

 

(iv)    the adequacy, accuracy and completeness of the information delivered by
the Administrative Agent, any other Lender or Issuing Bank or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

SECTION 8.08. No Other Duties. Anything herein to the contrary notwithstanding,
none of the Persons acting as Arrangers or as Syndication Agent listed on the
cover page hereto shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

(i)      if to the Loan Parties, to them at 345 Park Avenue, New York, New York
10154, Attention of Eric Liaw (Eric.Liaw@Blackstone.com), Joseph Rocco
(Joe.Rocco@Blackstone.com), and Tabea Hsi (Tabea.Hsi@Blackstone.com), with a
copy to WCMGlobalMiddleOffice@Blackstone.com;

(ii)     if to the Administrative Agent, to it at Citibank, N.A., 1 Penns Way,
OPS II, New Castle, DE 19720, Attn: Agency Operations; Borrower inquiries only:
agencyabtfsupport@citi.com; Borrower notifications: agencyabtfsupport@citi.com;
Disclosure Team Mail (Financial Reporting): oploanswebadmin@citi.com; Investor
Relations Team (investor inquiries only): global.loans.support@citi.com;

(iii)    if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address (or telecopy
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof);

(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire;

or at such other address as shall be notified in writing (x) in the case of the
Loan Parties, the Administrative Agent, each Issuing Bank and the Swingline
Lender, to the other parties and (y) in the case of all other parties, to the
Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

 

80

 

(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 9.13 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iii) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II shall not
be effective until received by the Administrative Agent. Documents required to
be delivered pursuant to Sections 3.05 and 5.04 shall be deemed to have been
delivered on the date on which such documents are made publicly available on the
SEC’s EDGAR filing system or any successor thereto.

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clauses (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrower shall, unless otherwise agreed in writing with the Administrative
Agent, deliver all Approved Electronic Communications to the Administrative
Agent by properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citi.com or such other electronic mail address (or similar means
of electronic delivery) as the Administrative Agent may notify to the Borrower.
Nothing in this clause (c) shall prejudice the right of the Administrative Agent
or any Lender to deliver any Approved Electronic Communication to the Borrower
in any manner authorized in this Agreement or to request that the Borrower
effect delivery in such manner.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by a
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance, amendment or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of such
Default at the time.



--------------------------------------------------------------------------------

 

81

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Loan Parties and the Required Lenders or by the Loan Parties and the
Administrative Agent with the consent of the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent with the consent of the Required
Lenders and the Loan Parties that are parties thereto or as contemplated in
Section 2.13(b); provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v) alter
the last sentence of Section 2.08(c) without the written consent of each Lender,
(vi) release any of the Guarantors or limit its liability in respect of its
guarantee under Article X without the consent of each Lender (other than in
connection with a Permitted Reorganization Transaction) or (vii) change any of
the provisions of this Section, the definition of “Applicable Percentage” or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or
Swingline Lender, respectively. Notwithstanding the foregoing, any provision of
this Agreement may be amended by an agreement in writing entered into by the
Loan Parties, the Required Lenders and the Administrative Agent if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
outside counsel for the Administrative Agent (which, except as otherwise agreed
by the Borrower, shall be limited to a single counsel), in connection with the
pre-closing syndication of the credit facility provided for herein, the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance, amendment
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or Issuing Bank (including the fees, charges and disbursements
of not more than one outside legal counsel plus, if necessary, one local counsel
per jurisdiction plus, in the case of a conflict of interest or



--------------------------------------------------------------------------------

 

82

 

separate defenses available to indemnified parties that are different from those
available to other indemnified parties, one additional counsel per group of
affected parties), in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of not more than one outside
legal counsel plus, if necessary, one local counsel per jurisdiction plus, in
the case of a conflict of interest or separate defenses available to indemnified
parties that are different from those available to the Borrower or other
indemnified parties, one additional counsel per group of affected parties),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto or (v) any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses resulted from the
gross negligence, fraud or wilful misconduct of such Indemnitee as determined by
a final non-appealable judgment of a court of competent jurisdiction.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), any Issuing Bank,
the Swingline Lender or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, but without affecting the Borrower’s
obligation to pay such amount, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank, the Swingline Lender or such Related
Party, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect,



--------------------------------------------------------------------------------

 

83

 

consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Loan Party without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, any Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) to any Non-Defaulting Lender or Affiliate of a
Non-Defaulting Lender, or to any one or more other assignees with the prior
written consent of (i) the Borrower (such consent not to be unreasonably
withheld or delayed), provided that no consent of the Borrower shall be required
if an Event of Default under clause (b), (c), (g) or (h) of Article VII has
occurred and is continuing, (ii) the Administrative Agent (such consent not to
be unreasonably withheld or delayed), (iii) each Principal Issuing Bank (such
consent not to be unreasonably withheld or delayed) and (iv) the Swingline
Lender (such consent not to be unreasonably withheld or delayed). Assignments
shall be subject to the following conditions: (w) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of each Lender after giving effect to any assignment shall be not
less than $50,000,000 unless the Borrower and the Administrative Agent otherwise
consent (such consent of the Borrower not to be unreasonably withheld or
delayed), (x) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (y) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, such fee to be waivable at the
discretion of the Administrative Agent, and (z) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by



--------------------------------------------------------------------------------

 

84

 

a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount and currency of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender or
Issuing Bank at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation shall, in accordance with the customary record-keeping practices
of such Lender and acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the



--------------------------------------------------------------------------------

 

85

 

Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as such)
shall have no responsibility for maintaining a Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent and except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(g) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or grant such pledgee
or assignee enforcement rights prior to a foreclosure on such pledge or
assignment or any voting rights.

(h) Notwithstanding any provision of this Agreement to the contrary, no Lender
may provide any Information (as defined in Section 9.12) to any prospective
Lender, Participant or pledgee without the prior written consent of the Borrower
(such consent not to be unreasonably withheld or delayed).

(i) Notwithstanding the foregoing, no assignment or participation shall be made
to (i) a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person) or (ii) the
Borrower or any of its Affiliates.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal



--------------------------------------------------------------------------------

 

86

 

of or any accrued interest on any Loan, any LC Disbursement or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent or any Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

(b)      The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent (and, for the avoidance of doubt,
electronic signatures utilizing the DocuSign platform shall be deemed approved),
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing under paragraph (b), (c), (g) or (h) of Article VII, each Lender and
Issuing Bank, and each Affiliate of any of the foregoing, is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Issuing
Bank, or by such Affiliate, to



--------------------------------------------------------------------------------

 

87

 

or for the credit or the account of any Loan Party against any of and all the
obligations of such Loan Party now or hereafter existing under this Agreement
held by such Lender or Issuing Bank, irrespective of whether or not such Lender
or Issuing Bank shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender and Issuing Bank,
and each Affiliate of any of the foregoing, under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender, Issuing Bank or Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN



--------------------------------------------------------------------------------

 

88

 

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ managers, administrators, trustees,
partners, directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that the
Administrative Agent or any such Lender, as the case may be, gives the Borrower
prompt notice of any request to disclose information (unless such notice is
prohibited by law, subpoena, similar process or by the applicable regulatory
authority) so that the Borrower may seek a protective order or other appropriate
remedy (including by participation in any proceeding to which the Administrative
Agent or any such Issuing Bank or Lender is a party, and each of them hereby
agrees to use reasonable effort to permit the Borrower to do so), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) with the consent of the Borrower, (g) to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or any Lender in connection with
the administration of this Agreement and the other Loan Documents, subject, in
each case, to customary confidentiality arrangements for service providers and
limited to the existence of the Agreement and publicly available information for
market data collectors, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or its Affiliates or
(i) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower or its Affiliates and their respective obligations or
(ii) any Rating Agency or direct or indirect providers of credit protection.

For the purposes of this Section, “Information” means all information (including
financial statements, certificates and reports and analyses, compilations and
studies prepared by or on behalf of the Administrative Agent or any Lender based
on any of the foregoing) received from or on behalf of any Loan Party or
Subsidiary relating to any Loan Party or Subsidiary or its Affiliates or its
business or relating to any employee, member or partner or customer of any Loan
Party or Subsidiary, other than any such information that is or becomes
available to the Administrative Agent or any Lender on a nonconfidential basis.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the



--------------------------------------------------------------------------------

 

89

 

confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Posting of Approved Electronic Communications. (a) Each of the
Lenders and the Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on Debt Domain or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Restatement Date, a dual firewall and a User ID/Password authorization system)
and the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and the Borrower hereby approves of distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution in the absence of gross
negligence or wilful misconduct by the Administrative Agent and its Related
Parties.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.

SECTION 9.14. Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of Title III of the USA Patriot Act and the
Beneficial Ownership Regulation, it is



--------------------------------------------------------------------------------

 

90

 

required to obtain, verify and record information that identifies each such Loan
Party, which information includes the name and address of the Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Party in accordance with Title III of the USA
Patriot Act and the Beneficial Ownership Regulation.

SECTION 9.15. Lender Relationship. Each Lender, the Issuing Banks, the
Administrative Agent and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Loan Parties, the owners of their Equity Interests and/or their
Affiliates. The Loan Parties agree that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Loan Parties, the owners of their Equity Interests or their Affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Loan
Parties, the owners of their Equity Interests or their Affiliates with respect
to the transactions contemplated hereby or thereby (or the exercise of rights or
remedies with respect hereto or thereto) or the process leading hereto or
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise any Loan Party, the owner of its Equity Interest or its
Affiliates on other matters) or any other obligation to the Loan Parties except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, owners of its Equity Interests, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party in connection
with such transaction or the process leading thereto.

SECTION 9.16. Judgment Currency. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency that may be so purchased is less than the sum originally due
to the Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor



--------------------------------------------------------------------------------

 

91

 

against such loss. The obligations of the Borrower under this Section shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

SECTION 9.17. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of an applicable Resolution
Authority.

ARTICLE X

Guarantee

In order to induce the Lenders, the Issuing Banks and the Swingline Lender to
extend credit to the Borrower hereunder, each Guarantor hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any Obligation.

Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. The
obligations of each Guarantor hereunder shall not be affected by (a) the failure
of the Administrative Agent, any Lender, any Issuing Bank or the Swingline
Lender to assert any claim or demand or to enforce any right or remedy under the
provisions of this Agreement, any other Loan Document or otherwise, (b) any
extension or renewal of any of the Obligations, (c) any rescission, waiver,
amendment or modification of, or any release



--------------------------------------------------------------------------------

 

92

 

from (other than an express, written release), any of the terms or provisions of
this Agreement, or any other Loan Document or agreement, including with respect
to any other Guarantor hereunder, (d) any default, failure or delay, wilful or
otherwise, in the performance of any of the Obligations, (e) any decree or
order, or any law or regulation of any jurisdiction or event affecting any term
of an Obligation or (f) any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of a Guarantor as a matter of law or equity
or which would impair or eliminate any right of each Guarantor to subrogation or
any other circumstance that might constitute a defense of each Guarantor or the
Borrower.

Each Guarantor further agrees that its agreement hereunder constitutes a
guarantee of payment when and in the amount due (whether or not any bankruptcy
or similar proceeding shall have stayed the accrual or collection or the
acceleration of any of the Obligations or operated as a discharge thereof) and
not merely of collection, and waives any right to require that any resort be had
by the Administrative Agent, any Lender, any Issuing Bank or the Swingline
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender in
favor of the Borrower or any other Person. Each Guarantor agrees that its
guarantee hereunder is continuing in nature and applies to all Obligations,
whether currently existing or hereafter incurred.

The obligations of each Guarantor, and the claims of the Lenders, the
Administrative Agent, the Issuing Banks and the Swingline Lender against each
Guarantor, hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise (other than the indefeasible
payment in full of all the Obligations), and shall not be subject to any defense
or set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise (other
than for the indefeasible payment in full of all the Obligations).

Each Guarantor further agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender
may have at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand by the Administrative Agent, any Lender, any Issuing
Bank or the Swingline Lender, forthwith pay, or cause to be paid, to the
Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender in
cash an amount equal to the unpaid principal amount of such Obligations then
due, together with accrued and unpaid interest thereon.

Upon payment by each Guarantor of any sums as provided above, all rights of each
Guarantor against the Borrower arising as a result thereof by way of right of
subrogation,



--------------------------------------------------------------------------------

 

93

 

contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by the Borrower hereunder.

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (i) in respect of intercompany indebtedness to the Borrower or
Affiliates of the Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(ii) under any Guarantee of senior unsecured indebtedness or Indebtedness
subordinated in right of payment to the Obligations which Guarantee contains a
limitation as to maximum amount similar to that set forth in this paragraph,
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Guarantor
pursuant to (x) applicable law or (y) any agreement providing for an equitable
allocation among such Guarantor and other Affiliates of the Borrower of
obligations arising under Guarantees by such parties.

In addition to all such rights of indemnity and subrogation as the Guarantors
may have under applicable law (but subject to the final paragraph of this
Article X), the Borrower agrees that in the event a payment in respect of any
obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.

Each Guarantor (a “Contributing Party”) agrees (subject to the final paragraph
of this Article X) that, in the event a payment shall be made by any other
Guarantor hereunder in respect of any Obligation and such other Guarantor (the
“Claiming Party”) shall not have been fully indemnified by the Borrower as
provided hereunder, the Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Party on the date of
the most recent fiscal quarter of Blackstone Group ended prior to the
Restatement Date (or, in the case of any Eligible Additional Guarantor added as
a Guarantor after the Restatement Date, the most recent fiscal quarter of
Blackstone Group ended prior to the date such Eligible Additional Guarantor
became a Guarantor) and the denominator shall be the aggregate net worth of all
the Guarantors on such date. Any Contributing Party making any payment to a
Claiming Party pursuant to this paragraph shall (subject to the final paragraph
of this Article X) be subrogated to the rights of such Claiming Party under the
preceding paragraph to the extent of such payment.

Notwithstanding any provision of this Agreement to the contrary, all rights of
the Guarantors under the preceding two paragraphs and all other rights of the
Guarantors of indemnity,



--------------------------------------------------------------------------------

 

94

 

contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of the Borrower or any Guarantor to make the payments
required by the preceding two paragraphs (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder. Each Guarantor hereby agrees that all Indebtedness and
other monetary obligations owed by it to, or to it by, any other Loan Party
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations.

The provisions of this Article X shall not affect or limit the ability of the
Guarantors or the Subsidiaries to enter into and consummate Permitted
Reorganization Transactions, and a Guarantor shall be released from its
obligations under this Article X if, as a result of a Permitted Reorganization
Transaction, it is no longer a holding company for Equity Interests in Core
Business Entities and assets of Core Businesses.



--------------------------------------------------------------------------------

 

95

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLACKSTONE HOLDINGS FINANCE CO. L.L.C.

/s/ Eric Liaw            

Name: Eric Liaw

Title:   Senior Managing Director – Treasurer

BLACKSTONE HOLDINGS AI L.P.,

By: Blackstone Holdings I/II GP L.L.C., its general partner

By: The Blackstone Group Inc., its sole member

/s/ Tabea Hsi                

Name: Tabea Hsi

Title:   Managing Director – Assistant Secretary

BLACKSTONE HOLDINGS I L.P.

By: Blackstone Holdings I/II GP L.L.C., its general partner

By: The Blackstone Group Inc., its sole member

/s/ Tabea Hsi            

Name: Tabea Hsi

Title:   Managing Director – Assistant Secretary

BLACKSTONE HOLDINGS II L.P.

By: Blackstone Holdings I/II GP L.L.C., its general partner

By: The Blackstone Group Inc., its sole member

/s/ Tabea Hsi            

Name: Tabea Hsi

Title:   Managing Director – Assistant Secretary



--------------------------------------------------------------------------------

 

96

 

BLACKSTONE HOLDINGS III L.P.

By: Blackstone Holdings III GP L.P., its general partner

By: Blackstone Holdings III GP Management L.L.C., its general partner

By: The Blackstone Group Inc., its sole member

/s/ Tabea Hsi            

Name: Tabea Hsi

Title:   Managing Director – Assistant Secretary

BLACKSTONE HOLDINGS IV L.P.

By: Blackstone Holdings IV GP L.P., its general partner

By: Blackstone Holdings IV GP Management

(Delaware) L.P., its general partner

By: Blackstone Holdings IV GP Management

L.L.C., its general partner

By: The Blackstone Group Inc., its sole member

/s/ Tabea Hsi            

Name: Tabea Hsi

Title:   Managing Director – Assistant Secretary

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

 

97

 

CITIBANK, N.A. individually and as

Administrative Agent,

    by

   

      /s/ Maureen P. Maroney

 

Name:Maureen P. Maroney

 

Title:Authorized Signatory

 

[Signature page to the Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE BLACKSTONE CREDIT AGREEMENT

 

Bank of America N.A.

  by

   

  /s/ Alexandra M. Knights

 

  Name: Alexandra M. Knights

 

  Title: Associate



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.

by

   

  /s/ Michael Kusner

 

  Name: Michael Kusner

 

  Title: Director



--------------------------------------------------------------------------------

Barclays Bank PLC

  by

   

  /s/ Evan Moriarty

 

  Name: Evan Moriarty

 

  Title: Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 by

       /s/ Judith Smith   Name: Judith Smith   Title: Authorized Signatory

 by

 

    

 

/s/ Jessica Gavarkovs

 

Name: Jessica Gavarkovs

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

 

 by

       /s/ Annie Chung   Name: Annie Chung   Title: Director

 by

 

    

 

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title: Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

 

 by

       /s/ Ryan Durkin   Name: Ryan Durkin   Title: Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

 

 by

       /s/ Alfred Chi   Name: Alfred Chi   Title: Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

 

 by

       /s/ Michael King   Name: Michael King   Title: Authorized Signatory



--------------------------------------------------------------------------------

MUFG Bank, Ltd.

 

 by

       /s/ Rajiv Ranjan   Name: Rajiv Ranjan   Title: Vice President



--------------------------------------------------------------------------------

Societe General

 

 by

       /s/ Scott Phillips   Name: Scott Phillips   Title: Managing Director



--------------------------------------------------------------------------------

BNP Paribas

 

 by

       /s/ Warren Eckstein   Name: Warren Eckstein   Title: Managing Director,
Head of US Large Sponsor Coverage

 by

 

    

 

/s/ Yelizaveta Shabetayev

 

Name: Yelizaveta Shabetayev

  Title: Director, Financial Institutions Coverage Americas



--------------------------------------------------------------------------------

HSBC Bank plc

 

 by

       /s/ Peter Savidge   Name: Peter Savidge   Title: Managing Director



--------------------------------------------------------------------------------

Mizuho Bank, Ltd.

 

 by

       /s/ Donna DeMagistris   Name: Donna DeMagistris   Title: Executive
Director



--------------------------------------------------------------------------------

Royal Bank of Canada

 

 by

       /s/ Alex Figueroa   Name: Alex Figueroa   Title: Authorized Signatory



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation

 

 by

       /s/ Shane Klein   Name: Shane Klein   Title: Managing Director



--------------------------------------------------------------------------------

The Bank of New York Mellon

 

 by

       /s/ Bernard Lambert   Name: Bernard Lambert   Title: Director



--------------------------------------------------------------------------------

U.S. Bank National Association

 

 by

       /s/ Ferris Joanis   Name: Ferris Joanis   Title: Vice President



--------------------------------------------------------------------------------

BANCO SANTANDER, S.A., NEW YORK BRANCH

 

 by

       /s/ Pablo Urgoiti   Name: Pablo Urgoiti   Title: Managing Director

 by

 

    

 

/s/ Rita Walz-Cuccioli

 

Name: Rita Walz-Cuccioli

  Title: Executive Director



--------------------------------------------------------------------------------

UBS AG, Stamford Branch

 

 by

       /s/ Anthony Joseph   Name: Anthony Joseph   Title: Associate Director

by:

        

/s/ Ken Chin

  Name: Ken Chin   Title: Director



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

 

 by

      

/s/ James Beck

  Name: James Beck   Title: Associate Director



--------------------------------------------------------------------------------

State Street Bank and Trust Company

 

 by

       /s/ Timothy Cronin   Name: Timothy Cronin   Title: Vice President